UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04986 Franklin Investors Securities Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 10/31 Date of reporting period: 6/30/14 Item 1. Proxy Voting Records. Franklin Adjustable U.S. Government Securities Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin Balanced Fund AGRIUM INC. Meeting Date:MAY 07, 2014 Record Date:MAR 19, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:AGU Security ID:008916108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect David C. Everitt, Russell K. Girling, Susan A. Henry, Russell J. Horner, David J. Lesar, John E. Lowe, Charles V. Magro, A. Anne McLellan, Derek G. Pannell, Mayo M. Schmidt and Victor J. Zaleschuk as Directors Management For For 1.1 Elect Director David C. Everitt Management For For 1.2 Elect Director Russell K. Girling Management For For 1.3 Elect Director Susan A. Henry Management For For 1.4 Elect Director Russell J. Horner Management For For 1.5 Elect Director David J. Lesar Management For For 1.6 Elect Director John E. Lowe Management For For 1.7 Elect Director Charles (Chuck) V. Magro Management For For 1.8 Elect Director A. Anne McLellan Management For For 1.9 Elect Director Derek G. Pannell Management For For 1.10 Elect Director Mayo M. Schmidt Management For For 1.11 Elect Director Victor J. Zaleschuk Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4 Amend General By-Law No. 1 Management For For 5 Approve Advance Notice Policy Management For For 6 Amend Stock Option Plan Management For For AIR PRODUCTS AND CHEMICALS, INC. Meeting Date:JAN 23, 2014 Record Date:NOV 29, 2013 Meeting Type:ANNUAL Ticker:APD Security ID:009158106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Chadwick C. Deaton Management For For 1b Elect Director Edward L. Monser Management For For 1c Elect Director Matthew H. Paull Management For For 1d Elect Director Lawrence S. Smith Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 13, 2014 Record Date:MAR 18, 2014 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony R. Chase Management For For 1b Elect Director Kevin P. Chilton Management For For 1c Elect Director H. Paulett Eberhart Management For For 1d Elect Director Peter J. Fluor Management For For 1e Elect Director Richard L. George Management For For 1f Elect Director Charles W. Goodyear Management For For 1g Elect Director John R. Gordon Management For For 1h Elect Director Eric D. Mullins Management For For 1i Elect Director R. A. Walker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Shareholder Against Against 5 Report on Financial Risks of Climate Change Shareholder Against Against ANALOG DEVICES, INC. Meeting Date:MAR 12, 2014 Record Date:JAN 10, 2014 Meeting Type:ANNUAL Ticker:ADI Security ID:032654105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ray Stata Management For For 1b Elect Director Vincent T. Roche Management For For 1c Elect Director Richard M. Beyer Management For For 1d Elect Director James A. Champy Management For For 1e Elect Director John C. Hodgson Management For For 1f Elect Director Yves-Andre Istel Management For For 1g Elect Director Neil Novich Management For For 1h Elect Director F. Grant Saviers Management For For 1i Elect Director Kenton J. Sicchitano Management For For 1j Elect Director Lisa T. Su Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For APPLE INC. Meeting Date:FEB 28, 2014 Record Date:DEC 30, 2013 Meeting Type:ANNUAL Ticker:AAPL Security ID:037833100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William Campbell Management For For 1.2 Elect Director Timothy Cook Management For For 1.3 Elect Director Millard Drexler Management For For 1.4 Elect Director Al Gore Management For For 1.5 Elect Director Robert Iger Management For For 1.6 Elect Director Andrea Jung Management For For 1.7 Elect Director Arthur Levinson Management For For 1.8 Elect Director Ronald Sugar Management For For 2 Adopt Majority Voting for Uncontested Election of Directors Management For For 3 Amend Articles to Eliminate Board Blank Check Authority to Issue Preferred Stock Management For For 4 Establish a Par Value for Common Stock Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Approve Omnibus Stock Plan Management For For 8 Establish Board Committee on Human Rights Shareholder Against Against 9 Report on Trade Associations and Organizations that Promote Sustainability Practices Shareholder Against Against 10 Advisory Vote to Increase Capital Repurchase Program Shareholder Against Abstain 11 Proxy Access Shareholder Against Against AT&T INC. Meeting Date:APR 25, 2014 Record Date:FEB 26, 2014 Meeting Type:ANNUAL Ticker:T Security ID:00206R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Randall L. Stephenson Management For For 1.2 Elect Director Reuben V. Anderson Management For For 1.3 Elect Director Jaime Chico Pardo Management For For 1.4 Elect Director Scott T. Ford Management For For 1.5 Elect Director James P. Kelly Management For For 1.6 Elect Director Jon C. Madonna Management For For 1.7 Elect Director Michael B. McCallister Management For For 1.8 Elect Director John B. McCoy Management For For 1.9 Elect Director Beth E. Mooney Management For For 1.10 Elect Director Joyce M. Roche Management For For 1.11 Elect Director Matthew K. Rose Management For For 1.12 Elect Director Cynthia B. Taylor Management For For 1.13 Elect Director Laura D'Andrea Tyson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Severance Agreements/Change-in-Control Agreements Management For For 5 Report on Indirect Political Contributions Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Lower Ownership Threshold for Action by Written Consent Shareholder Against For BAXTER INTERNATIONAL INC. Meeting Date:MAY 06, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:BAX Security ID:071813109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Wayne T. Hockmeyer Management For For 1b Elect Director Robert L. Parkinson, Jr. Management For For 1c Elect Director Thomas T. Stallkamp Management For For 1d Elect Director Albert P. L. Stroucken Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Shareholder Against For 5 Stock Retention/Holding Period Shareholder Against Against BHP BILLITON LIMITED Meeting Date:NOV 21, 2013 Record Date:SEP 13, 2013 Meeting Type:ANNUAL Ticker:BHP Security ID:088606108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Appoint KPMG LLP as the Auditor of BHP Billiton Plc Management For For 3 Authorize the Board to Fix Remuneration of the Auditor Management For For 4 Approve the Authority to Issue Shares in BHP Billiton Plc Management For For 5 Approve the Authority to Issue Shares in BHP Billiton Plc for Cash Management For For 6 Approve the Repurchase of Up to 213.62 Million Shares in BHP Billiton Plc Management For For 7 Approve the Remuneration Report Management For For 8 Approve the Long Term Incentive Plan Management For For 9 Approve the Grant of Deferred Shares and Performance Shares to Andrew Mackenzie, Executive Director of the Company Management For For 10 Elect Andrew Mackenzie as Director Management For For 11 Elect Malcolm Broomhead as Director Management For For 12 Elect John Buchanan as Director Management For For 13 Elect Carlos Cordeiro as Director Management For For 14 Elect David Crawford as Director Management For For 15 Elect Pat Davies as Director Management For For 16 Elect Carolyn Hewson as Director Management For For 17 Elect Lindsay Maxsted as Director Management For For 18 Elect Wayne Murdy as Director Management For For 19 Elect Keith Rumble as Director Management For For 20 Elect John Schubert as Director Management For For 21 Elect Shriti Vadera as Director Management For For 22 Elect Jac Nasser as Director Management For For 23 Elect Ian Dunlop as Director Shareholder Against Against BP PLC Meeting Date:APR 10, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:BP. Security ID:055622104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For Abstain 3 Approve Remuneration Policy Management For For 4 Re-elect Bob Dudley as Director Management For For 5 Re-elect Iain Conn as Director Management For For 6 Re-elect Dr Brian Gilvary as Director Management For For 7 Re-elect Paul Anderson as Director Management For For 8 Re-elect Frank Bowman as Director Management For For 9 Re-elect Antony Burgmans as Director Management For For 10 Re-elect Cynthia Carroll as Director Management For For 11 Re-elect George David as Director Management For For 12 Re-elect Ian Davis as Director Management For For 13 Re-elect Dame Ann Dowling as Director Management For For 14 Re-elect Brendan Nelson as Director Management For For 15 Re-elect Phuthuma Nhleko as Director Management For For 16 Re-elect Andrew Shilston as Director Management For For 17 Re-elect Carl-Henric Svanberg as Director Management For For 18 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 19 Approve Executive Directors' Incentive Plan Management For For 20 Approve Remuneration of Non-Executive Directors Management For For 21 Authorise Issue of Equity with Pre-emptive Rights Management For For 22 Authorise Issue of Equity without Pre-emptive Rights Management For For 23 Authorise Market Purchase of Ordinary Shares Management For For 24 Authorise the Company to Call EGM with Two Weeks' Notice Management For For CATERPILLAR INC. Meeting Date:JUN 11, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL Ticker:CAT Security ID:149123101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David L. Calhoun Management For For 1.2 Elect Director Daniel M. Dickinson Management For For 1.3 Elect Director Juan Gallardo Management For For 1.4 Elect Director Jesse J. Greene, Jr. Management For For 1.5 Elect Director Jon M. Huntsman, Jr. Management For For 1.6 Elect Director Peter A. Magowan Management For For 1.7 Elect Director Dennis A. Muilenburg Management For For 1.8 Elect Director Douglas R. Oberhelman Management For For 1.9 Elect Director William A. Osborn Management For For 1.10 Elect Director Edward B. Rust, Jr. Management For Against 1.11 Elect Director Susan C. Schwab Management For For 1.12 Elect Director Miles D. White Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Approve Executive Incentive Bonus Plan Management For For 6 Review and Amend Human Rights Policies Shareholder Against Against 7 Report on Controls to Ensure no Sales to Sudan Shareholder Against Against 8 Provide for Cumulative Voting Shareholder Against Against CHEVRON CORPORATION Meeting Date:MAY 28, 2014 Record Date:APR 02, 2014 Meeting Type:ANNUAL Ticker:CVX Security ID:166764100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linnet F. Deily Management For For 1b Elect Director Robert E. Denham Management For For 1c Elect Director Alice P. Gast Management For For 1d Elect Director Enrique Hernandez, Jr. Management For For 1e Elect Director Jon M. Huntsman, Jr. Management For For 1f Elect Director George L. Kirkland Management For For 1g Elect Director Charles W. Moorman, IV Management For For 1h Elect Director Kevin W. Sharer Management For For 1i Elect Director John G. Stumpf Management For For 1j Elect Director Ronald D. Sugar Management For For 1k Elect Director Carl Ware Management For For 1l Elect Director John S. Watson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Charitable Contributions Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Report on Management of Hydraulic Fracturing Risks and Opportunities Shareholder Against Against 7 Require Independent Board Chairman Shareholder Against Against 8 Amend Bylaws Call Special Meetings Shareholder Against Against 9 Require Director Nominee with Environmental Experience Shareholder Against Against 10 Adopt Guidelines for Country Selection Shareholder Against Against CISCO SYSTEMS, INC. Meeting Date:NOV 19, 2013 Record Date:SEP 20, 2013 Meeting Type:ANNUAL Ticker:CSCO Security ID:17275R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carol A. Bartz Management For For 1b Elect Director Marc Benioff Management For For 1c Elect Director Gregory Q. Brown Management For For 1d Elect Director M. Michele Burns Management For For 1e Elect Director Michael D. Capellas Management For For 1f Elect Director John T. Chambers Management For For 1g Elect Director Brian L. Halla Management For For 1h Elect Director John L. Hennessy Management For Against 1i Elect Director Kristina M. Johnson Management For For 1j Elect Director Roderick C. McGeary Management For For 1k Elect Director Arun Sarin Management For For 1l Elect Director Steven M. West Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For 5 Approve Proxy Advisor Competition Shareholder Against Against COMCAST CORPORATION Meeting Date:MAY 21, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:CMCSA Security ID:20030N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth J. Bacon Management For For 1.2 Elect Director Sheldon M. Bonovitz Management For For 1.3 Elect Director Edward D. Breen Management For For 1.4 Elect Director Joseph J. Collins Management For Withhold 1.5 Elect Director J. Michael Cook Management For For 1.6 Elect Director Gerald L. Hassell Management For Withhold 1.7 Elect Director Jeffrey A. Honickman Management For For 1.8 Elect Director Eduardo G. Mestre Management For For 1.9 Elect Director Brian L. Roberts Management For For 1.10 Elect Director Ralph J. Roberts Management For For 1.11 Elect Director Johnathan A. Rodgers Management For For 1.12 Elect Director Judith Rodin Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Pro-rata Vesting of Equity Plans Shareholder Against For DEERE & COMPANY Meeting Date:FEB 26, 2014 Record Date:DEC 31, 2013 Meeting Type:ANNUAL Ticker:DE Security ID:244199105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Samuel R. Allen Management For For 1b Elect Director Crandall C. Bowles Management For For 1c Elect Director Vance D. Coffman Management For For 1d Elect Director Charles O. Holliday, Jr. Management For For 1e Elect Director Dipak C. Jain Management For For 1f Elect Director Clayton M. Jones Management For For 1g Elect Director Joachim Milberg Management For For 1h Elect Director Richard B. Myers Management For For 1i Elect Director Gregory R. Page Management For For 1j Elect Director Thomas H. Patrick Management For For 1k Elect Director Sherry M. Smith Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For DIGITAL REALTY TRUST, INC. Meeting Date:APR 28, 2014 Record Date:MAR 04, 2014 Meeting Type:ANNUAL Ticker:DLR Security ID:253868103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Dennis E. Singleton Management For For 1B Elect Director Laurence A. Chapman Management For For 1C Elect Director Kathleen Earley Management For For 1D Elect Director Ruann F. Ernst Management For For 1E Elect Director Kevin J. Kennedy Management For For 1F Elect Director William G. LaPerch Management For For 1G Elect Director Robert H. Zerbst Management For For 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DUKE ENERGY CORPORATION Meeting Date:MAY 01, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:DUK Security ID:26441C204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director G. Alex Bernhardt, Sr. Management For For 1.2 Elect Director Michael G. Browning Management For For 1.3 Elect Director Harris E. DeLoach, Jr. Management For For 1.4 Elect Director Daniel R. DiMicco Management For For 1.5 Elect Director John H. Forsgren Management For For 1.6 Elect Director Lynn J. Good Management For For 1.7 Elect Director Ann Maynard Gray Management For For 1.8 Elect Director James H. Hance, Jr. Management For For 1.9 Elect Director John T. Herron Management For For 1.10 Elect Director James B. Hyler, Jr. Management For For 1.11 Elect Director William E. Kennard Management For For 1.12 Elect Director E. Marie McKee Management For For 1.13 Elect Director E. James Reinsch Management For For 1.14 Elect Director James T. Rhodes Management For For 1.15 Elect Director Carlos A. Saladrigas Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Less than Unanimous Written Consent Management For For 5 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against For 6 Report on Political Contributions Shareholder Against For E. I. DU PONT DE NEMOURS AND COMPANY Meeting Date:APR 23, 2014 Record Date:FEB 26, 2014 Meeting Type:ANNUAL Ticker:DD Security ID:263534109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Lamberto Andreotti Management For For 1b Elect Director Richard H. Brown Management For For 1c Elect Director Robert A. Brown Management For For 1d Elect Director Bertrand P. Collomb Management For For 1e Elect Director Curtis J. Crawford Management For For 1f Elect Director Alexander M. Cutler Management For Against 1g Elect Director Eleuthere I. du Pont Management For For 1h Elect Director Marillyn A. Hewson Management For For 1i Elect Director Lois D. Juliber Management For For 1j Elect Director Ellen J. Kullman Management For For 1k Elect Director Lee M. Thomas Management For For 1l Elect Director Patrick J. Ward Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Prohibit Political Contributions Shareholder Against Against 5 Report on Herbicide Use on GMO Crops Shareholder Against Against 6 Establish Committee on Plant Closures Shareholder Against Against 7 Pro-rata Vesting of Equity Awards Shareholder Against Against ELI LILLY AND COMPANY Meeting Date:MAY 05, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:LLY Security ID:532457108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Eskew Management For For 1b Elect Director Karen N. Horn Management For Against 1c Elect Director William G. Kaelin, Jr. Management For For 1d Elect Director John C. Lechleiter Management For For 1e Elect Director Marschall S. Runge Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For EMC CORPORATION Meeting Date:APR 30, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:EMC Security ID:268648102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael W. Brown Management For For 1b Elect Director Randolph L. Cowen Management For For 1c Elect Director Gail Deegan Management For For 1d Elect Director James S. DiStasio Management For For 1e Elect Director John R. Egan Management For For 1f Elect Director William D. Green Management For For 1g Elect Director Edmund F. Kelly Management For For 1h Elect Director Jami Miscik Management For For 1i Elect Director Paul Sagan Management For For 1j Elect Director David N. Strohm Management For For 1k Elect Director Joseph M. Tucci Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Screen Political Contributions for Consistency with Corporate Values Shareholder Against Against EMERSON ELECTRIC CO. Meeting Date:FEB 04, 2014 Record Date:NOV 26, 2013 Meeting Type:ANNUAL Ticker:EMR Security ID:291011104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director D. N. Farr Management For For 1.2 Elect Director H. Green Management For For 1.3 Elect Director C. A. Peters Management For For 1.4 Elect Director J. W. Prueher Management For For 1.5 Elect Director A.A. Busch, III Management For For 1.6 Elect Director J. S. Turley Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Sustainability Shareholder Against Against 5 Report on Political Contributions Shareholder Against For 6 Report on Lobbying Payments and Policy Shareholder Against For EXXON MOBIL CORPORATION Meeting Date:MAY 28, 2014 Record Date:APR 04, 2014 Meeting Type:ANNUAL Ticker:XOM Security ID:30231G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Boskin Management For For 1.2 Elect Director Peter Brabeck-Letmathe Management For For 1.3 Elect Director Ursula M. Burns Management For For 1.4 Elect Director Larry R. Faulkner Management For For 1.5 Elect Director Jay S. Fishman Management For For 1.6 Elect Director Henrietta H. Fore Management For For 1.7 Elect Director Kenneth C. Frazier Management For For 1.8 Elect Director William W. George Management For For 1.9 Elect Director Samuel J. Palmisano Management For For 1.10 Elect Director Steven S Reinemund Management For For 1.11 Elect Director Rex W. Tillerson Management For For 1.12 Elect Director William C. Weldon Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require a Majority Vote for the Election of Directors Shareholder Against For 5 Limit Directors to a Maximum of Three Board Memberships in Companies with Sales over $500 Million Annually Shareholder Against Against 6 Amend EEO Policy to Prohibit Discrimination Based on Sexual Orientation and Gender Identity Shareholder Against For 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against FORD MOTOR COMPANY Meeting Date:MAY 08, 2014 Record Date:MAR 12, 2014 Meeting Type:ANNUAL Ticker:F Security ID:345370860 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen G. Butler Management For For 1.2 Elect Director Kimberly A. Casiano Management For For 1.3 Elect Director Anthony F. Earley, Jr. Management For Against 1.4 Elect Director Edsel B. Ford, II Management For Against 1.5 Elect Director William Clay Ford, Jr. Management For For 1.6 Elect Director Richard A. Gephardt Management For For 1.7 Elect Director James P. Hackett Management For For 1.8 Elect Director James H. Hance, Jr. Management For For 1.9 Elect Director William W. Helman, IV Management For For 1.10 Elect Director Jon M. Huntsman, Jr. Management For Against 1.11 Elect Director John C. Lechleiter Management For For 1.12 Elect Director Ellen R. Marram Management For Against 1.13 Elect Director Alan Mulally Management For For 1.14 Elect Director Homer A. Neal Management For For 1.15 Elect Director Gerald L. Shaheen Management For For 1.16 Elect Director John L. Thornton Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Non-Employee Director Omnibus Stock Plan Management For For 5 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 6 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against For FREEPORT-MCMORAN COPPER & GOLD INC. Meeting Date:JUL 16, 2013 Record Date:MAY 24, 2013 Meeting Type:ANNUAL Ticker:FCX Security ID:35671D857 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Adkerson Management For For 1.2 Elect Director Robert J. Allison, Jr. Management For Withhold 1.3 Elect Director Alan R. Buckwalter, III Management For For 1.4 Elect Director Robert A. Day Management For Withhold 1.5 Elect Director James C. Flores Management For For 1.6 Elect Director Gerald J. Ford Management For Withhold 1.7 Elect Director Thomas A. Fry, III Management For For 1.8 Elect Director H. Devon Graham, Jr. Management For For 1.9 Elect Director Charles C. Krulak Management For For 1.10 Elect Director Bobby Lee Lackey Management For For 1.11 Elect Director Jon C. Madonna Management For For 1.12 Elect Director Dustan E. McCoy Management For For 1.13 Elect Director James R. Moffett Management For For 1.14 Elect Director B. M. Rankin, Jr. Management For For 1.15 Elect Director Stephen H. Siegele Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Request Director Nominee with Environmental Qualifications Shareholder Against Against 5 Require Independent Board Chairman Shareholder Against For 6 Adopt Policy and Report on Board Diversity Shareholder Against Against 7 Amend Bylaws Call Special Meetings Shareholder Against For FREEPORT-MCMORAN COPPER & GOLD INC. Meeting Date:JUN 17, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:FCX Security ID:35671D857 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Adkerson Management For For 1.2 Elect Director Robert J. Allison, Jr. Management For For 1.3 Elect Director Alan R. Buckwalter, III Management For For 1.4 Elect Director Robert A. Day Management For For 1.5 Elect Director James C. Flores Management For For 1.6 Elect Director Gerald J. Ford Management For For 1.7 Elect Director Thomas A. Fry, III Management For For 1.8 Elect Director H. Devon Graham, Jr. Management For For 1.9 Elect Director Lydia H. Kennard Management For For 1.10 Elect Director Charles C. Krulak Management For For 1.11 Elect Director Bobby Lee Lackey Management For For 1.12 Elect Director Jon C. Madonna Management For For 1.13 Elect Director Dustan E. McCoy Management For For 1.14 Elect Director James R. Moffett Management For For 1.15 Elect Director Stephen H. Siegele Management For For 1.16 Elect Director Frances Fragos Townsend Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Require Director Nominee with Environmental Experience Shareholder Against Against GENERAL ELECTRIC COMPANY Meeting Date:APR 23, 2014 Record Date:FEB 24, 2014 Meeting Type:ANNUAL Ticker:GE Security ID:369604103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director W. Geoffrey Beattie Management For For 2 Elect Director John J. Brennan Management For For 3 Elect Director James I. Cash, Jr. Management For For 4 Elect Director Francisco D'Souza Management For For 5 Elect Director Marijn E. Dekkers Management For For 6 Elect Director Ann M. Fudge Management For For 7 Elect Director Susan J. Hockfield Management For For 8 Elect Director Jeffrey R. Immelt Management For For 9 Elect Director Andrea Jung Management For For 10 Elect Director Robert W. Lane Management For For 11 Elect Director Rochelle B. Lazarus Management For For 12 Elect Director James J. Mulva Management For For 13 Elect Director James E. Rohr Management For For 14 Elect Director Mary L. Schapiro Management For For 15 Elect Director Robert J. Swieringa Management For For 16 Elect Director James S. Tisch Management For For 17 Elect Director Douglas A. Warner, III Management For For 18 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 19 Ratify Auditors Management For For 20 Provide for Cumulative Voting Shareholder Against Against 21 Stock Retention/Holding Period Shareholder Against Against 22 Require More Director Nominations Than Open Seats Shareholder Against Against 23 Provide Right to Act by Written Consent Shareholder Against Against 24 Cessation of All Stock Options and Bonuses Shareholder Against Against 25 Seek Sale of Company Shareholder Against Against GENERAL MOTORS COMPANY Meeting Date:JUN 10, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:GM Security ID:37045V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Joseph J. Ashton Management For For 1b Elect Director Mary T. Barra Management For For 1c Elect Director Erroll B. Davis, Jr. Management For Against 1d Elect Director Stephen J. Girsky Management For Against 1e Elect Director E. Neville Isdell Management For Against 1f Elect Director Kathryn V. Marinello Management For Against 1g Elect Director Michael G. Mullen Management For For 1h Elect Director James J. Mulva Management For Against 1i Elect Director Patricia F. Russo Management For Against 1j Elect Director Thomas M. Schoewe Management For For 1k Elect Director Theodore M. Solso Management For For 1l Elect Director Carol M. Stephenson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Executive Incentive Bonus Plan Management For For 6 Approve Omnibus Stock Plan Management For For 7 Provide for Cumulative Voting Shareholder Against Against 8 Require Independent Board Chairman Shareholder Against Against HAWAIIAN ELECTRIC INDUSTRIES, INC. Meeting Date:MAY 07, 2014 Record Date:FEB 27, 2014 Meeting Type:ANNUAL Ticker:HE Security ID:419870100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peggy Y. Fowler Management For For 1.2 Elect Director Keith P. Russell Management For For 1.3 Elect Director Barry K. Taniguchi Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For INTEL CORPORATION Meeting Date:MAY 22, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:INTC Security ID:458140100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Charlene Barshefsky Management For For 1b Elect Director Andy D. Bryant Management For For 1c Elect Director Susan L. Decker Management For For 1d Elect Director John J. Donahoe Management For For 1e Elect Director Reed E. Hundt Management For For 1f Elect Director Brian M. Krzanich Management For For 1g Elect Director James D. Plummer Management For For 1h Elect Director David S. Pottruck Management For For 1i Elect Director Frank D. Yeary Management For For 1j Elect Director David B. Yoffie Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For INTERNATIONAL BUSINESS MACHINES CORPORATION Meeting Date:APR 29, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:IBM Security ID:459200101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alain J.P. Belda Management For Against 1.2 Elect Director William R. Brody Management For For 1.3 Elect Director Kenneth I. Chenault Management For For 1.4 Elect Director Michael L. Eskew Management For Against 1.5 Elect Director David N. Farr Management For For 1.6 Elect Director Shirley Ann Jackson Management For For 1.7 Elect Director Andrew N. Liveris Management For Against 1.8 Elect Director W. James McNerney, Jr. Management For For 1.9 Elect Director James W. Owens Management For For 1.10 Elect Director Virginia M. Rometty Management For For 1.11 Elect Director Joan E. Spero Management For For 1.12 Elect Director Sidney Taurel Management For For 1.13 Elect Director Lorenzo H. Zambrano Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Approve Qualified Employee Stock Purchase Plan Management For For 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Provide Right to Act by Written Consent Shareholder Against For 8 Pro-rata Vesting of Equity Awards Shareholder Against Against JOHNSON & JOHNSON Meeting Date:APR 24, 2014 Record Date:FEB 25, 2014 Meeting Type:ANNUAL Ticker:JNJ Security ID:478160104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mary Sue Coleman Management For For 1b Elect Director James G. Cullen Management For For 1c Elect Director Ian E. L. Davis Management For For 1d Elect Director Alex Gorsky Management For For 1e Elect Director Susan L. Lindquist Management For For 1f Elect Director Mark B. McClellan Management For For 1g Elect Director Anne M. Mulcahy Management For Against 1h Elect Director Leo F. Mullin Management For For 1i Elect Director William D. Perez Management For For 1j Elect Director Charles Prince Management For Against 1k Elect Director A. Eugene Washington Management For For 1l Elect Director Ronald A. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Stock Retention/Holding Period Shareholder Against Against JPMORGAN CHASE & CO. Meeting Date:MAY 20, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda B. Bammann Management For For 1b Elect Director James A. Bell Management For For 1c Elect Director Crandall C. Bowles Management For For 1d Elect Director Stephen B. Burke Management For For 1e Elect Director James S. Crown Management For For 1f Elect Director James Dimon Management For For 1g Elect Director Timothy P. Flynn Management For For 1h Elect Director Laban P. Jackson, Jr. Management For For 1i Elect Director Michael A. Neal Management For For 1j Elect Director Lee R. Raymond Management For For 1k Elect Director William C. Weldon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against Against 6 Provide for Cumulative Voting Shareholder Against Against KELLOGG COMPANY Meeting Date:APR 25, 2014 Record Date:FEB 26, 2014 Meeting Type:ANNUAL Ticker:K Security ID:487836108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John Bryant Management For For 1.2 Elect Director Stephanie A. Burns Management For For 1.3 Elect Director La June Montgomery Tabron Management For For 1.4 Elect Director Rogelio Rebolledo Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Declassify the Board of Directors Management For For 4 Ratify Auditors Management For For 5 Report on Human Rights Risk Assessment Process Shareholder Against Against 6 Reduce Supermajority Vote Requirement Shareholder Against For KINDER MORGAN, INC. Meeting Date:MAY 19, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:KMI Security ID:49456B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard D. Kinder Management For For 1.2 Elect Director Steven J. Kean Management For For 1.3 Elect Director Anthony W. Hall, Jr. Management For For 1.4 Elect Director Deborah A. Macdonald Management For For 1.5 Elect Director Michael J. Miller Management For For 1.6 Elect Director Michael C. Morgan Management For For 1.7 Elect Director Fayez Sarofim Management For For 1.8 Elect Director C. Park Shaper Management For For 1.9 Elect Director Joel V. Staff Management For For 1.10 Elect Director John M. Stokes Management For For 1.11 Elect Director Robert F. Vagt Management For For 2 Ratify Auditors Management For For 3 Report on Financial Risks of Climate Change Shareholder Against Against 4 Report on Methane Emissions Management, Pipeline Maintenance and Reduction Targets Shareholder Against Against 5 Report on Sustainability Shareholder Against Against L BRANDS, INC. Meeting Date:MAY 22, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:LB Security ID:501797104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donna A. James Management For For 1.2 Elect Director Jeffrey H. Miro Management For Against 1.3 Elect Director Michael G. Morris Management For Against 1.4 Elect Director Raymond Zimmerman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Provide Right to Act by Written Consent Shareholder Against For LYONDELLBASELL INDUSTRIES NV Meeting Date:APR 16, 2014 Record Date:MAR 19, 2014 Meeting Type:ANNUAL Ticker:LYB Security ID:N53745100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Jagjeet S. Bindra to Supervisory Board Management For For 1b Elect Milton Carroll to Supervisory Board Management For For 1c Elect Claire S. Farley to Supervisory Board Management For For 1d Elect Rudy van der Meer to Supervisory Board Management For For 1e Elect Isabella D. Goren to Supervisory Board Management For For 1f Elect Nance K. Dicciani to Supervisory Board Management For For 2a Elect Karyn F. Ovelmen to Management Board Management For For 2b Elect Craig B. Glidden to Management Board Management For For 2c Elect Bhavesh V. Patel to Management Board Management For For 2d Elect Patrick D. Quarles to Management Board Management For For 2e Elect Timothy D. Roberts to Management Board Management For For 3 Adopt Financial Statements and Statutory Reports Management For For 4 Approve Discharge of Management Board Management For For 5 Approve Discharge of Supervisory Board Management For For 6 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 7 Ratify PricewaterhouseCoopers Accountants N.V. as Auditors Management For For 8 Approve Dividends of USD 2.20 Per Share Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 11 Approve Cancellation of up to 10 Percent of Issued Share Capital in Treasury Account Management For For MCDONALD'S CORPORATION Meeting Date:MAY 22, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:MCD Security ID:580135101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Susan E. Arnold Management For For 1b ElectionElect Director Richard H. Lenny Management For For 1c Elect Director Walter E. Massey Management For For 1d Elect Director Cary D. McMillan Management For For 1e Elect Director Sheila A. Penrose Management For For 1f Elect Director John W. Rogers, Jr. Management For For 1g Elect Director Roger W. Stone Management For For 1h Elect Director Miles D. White Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For 5 Provide Right to Act by Written Consent Shareholder Against For METLIFE, INC. Meeting Date:APR 22, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:MET Security ID:59156R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cheryl W. Grise Management For For 1.2 Elect Director Carlos M. Gutierrez Management For For 1.3 Elect Director R. Glenn Hubbard Management For For 1.4 Elect Director Steven A. Kandarian Management For For 1.5 Elect Director John M. Keane Management For For 1.6 Elect Director Alfred F. Kelly, Jr. Management For For 1.7 Elect Director William E. Kennard Management For For 1.8 Elect Director James M. Kilts Management For For 1.9 Elect Director Catherine R. Kinney Management For For 1.10 Elect Director Denise M. Morrison Management For For 1.11 Elect Director Kenton J. Sicchitano Management For For 1.12 Elect Director Lulu C. Wang Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Approve Non-Employee Director Omnibus Stock Plan Management For For NEXTERA ENERGY, INC. Meeting Date:MAY 22, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:NEE Security ID:65339F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sherry S. Barrat Management For For 1b Elect Director Robert M. Beall, II Management For For 1c Elect Director James L. Camaren Management For For 1d Elect Director Kenneth B. Dunn Management For For 1e Elect Director Kirk S. Hachigian Management For For 1f Elect Director Toni Jennings Management For For 1g Elect Director James L. Robo Management For For 1h Elect Director Rudy E. Schupp Management For For 1i Elect Director John L. Skolds Management For For 1j Elect Director William H. Swanson Management For For 1k Elect Director Hansel E. Tookes, II Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Eliminate Supermajority Vote Requirement Shareholder Against For NORFOLK SOUTHERN CORPORATION Meeting Date:MAY 08, 2014 Record Date:FEB 27, 2014 Meeting Type:ANNUAL Ticker:NSC Security ID:655844108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas D. Bell, Jr. Management For For 1.2 Elect Director Erskine B. Bowles Management For For 1.3 Elect Director Robert A. Bradway Management For For 1.4 Elect Director Wesley G. Bush Management For For 1.5 Elect Director Daniel A. Carp Management For For 1.6 Elect Director Karen N. Horn Management For Against 1.7 Elect Director Steven F. Leer Management For For 1.8 Elect Director Michael D. Lockhart Management For For 1.9 Elect Director Amy E. Miles Management For For 1.10 Elect Director Charles W. Moorman, IV Management For For 1.11 Elect Director Martin H. Nesbitt Management For For 1.12 Elect Director James A. Squires Management For For 1.13 Elect Director John R. Thompson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For NORTHROP GRUMMAN CORPORATION Meeting Date:MAY 21, 2014 Record Date:MAR 18, 2014 Meeting Type:ANNUAL Ticker:NOC Security ID:666807102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Wesley G. Bush Management For For 1.2 Elect Director Victor H. Fazio Management For For 1.3 Elect Director Donald E. Felsinger Management For For 1.4 Elect Director Bruce S. Gordon Management For For 1.5 Elect Director William H. Hernandez Management For For 1.6 Elect Director Madeleine A. Kleiner Management For For 1.7 Elect Director Karl J. Krapek Management For Against 1.8 Elect Director Richard B. Myers Management For For 1.9 Elect Director Gary Roughead Management For For 1.10 Elect Director Thomas M. Schoewe Management For For 1.11 Elect Director Kevin W. Sharer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Require Independent Board Chairman Shareholder Against For PEPSICO, INC. Meeting Date:MAY 07, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Shona L. Brown Management For For 1b Elect Director George W. Buckley Management For For 1c Elect Director Ian M. Cook Management For For 1d Elect Director Dina Dublon Management For For 1e Elect Director Rona A. Fairhead Management For For 1f Elect Director Ray L. Hunt Management For For 1g Elect Director Alberto Ibarguen Management For For 1h Elect Director Indra K. Nooyi Management For For 1i Elect Director Sharon Percy Rockefeller Management For For 1j Elect Director James J. Schiro Management For For 1k Elect Director Lloyd G. Trotter Management For For 1l Elect Director Daniel Vasella Management For For 1m Elect Director Alberto Weisser Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Require Shareholder Vote to Approve Political Contributions Policy Shareholder Against Against 6 Stock Retention/Holding Period Shareholder Against Against PFIZER INC. Meeting Date:APR 24, 2014 Record Date:FEB 26, 2014 Meeting Type:ANNUAL Ticker:PFE Security ID:717081103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis A. Ausiello Management For For 1.2 Elect Director W. Don Cornwell Management For For 1.3 Elect Director Frances D. Fergusson Management For For 1.4 Elect Director Helen H. Hobbs Management For For 1.5 Elect Director Constance J. Horner Management For For 1.6 Elect Director James M. Kilts Management For For 1.7 Elect Director George A. Lorch Management For For 1.8 Elect Director Shantanu Narayen Management For For 1.9 Elect Director Suzanne Nora Johnson Management For For 1.10 Elect Director Ian C. Read Management For For 1.11 Elect Director Stephen W. Sanger Management For For 1.12 Elect Director Marc Tessier-Lavigne Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Require Shareholder Vote to Approve Political Contributions Policy Shareholder Against Against 6 Review and Assess Membership of Lobbying Organizations Shareholder Against Against 7 Provide Right to Act by Written Consent Shareholder Against For PORTLAND GENERAL ELECTRIC COMPANY Meeting Date:MAY 07, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:POR Security ID:736508847 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John W. Ballantine Management For For 1.2 Elect Director Rodney L. Brown, Jr. Management For For 1.3 Elect Director Jack E. Davis Management For For 1.4 Elect Director David A. Dietzler Management For For 1.5 Elect Director Kirby A. Dyess Management For For 1.6 Elect Director Mark B. Ganz Management For For 1.7 Elect Director Kathryn J. Jackson Management For For 1.8 Elect Director Neil J. Nelson Management For For 1.9 Elect Director M. Lee Pelton Management For For 1.10 Elect Director James J. Piro Management For For 1.11 Elect Director Charles W. Shivery Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt Majority Voting for Uncontested Election of Directors Management For For 4 Ratify Auditors Management For For POTASH CORPORATION OF SASKATCHEWAN INC. Meeting Date:MAY 15, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:POT Security ID:73755L107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher M. Burley Management For For 1.2 Elect Director Donald G. Chynoweth Management For For 1.3 Elect Director William J. Doyle Management For For 1.4 Elect Director John W. Estey Management For For 1.5 Elect Director Gerald W. Grandey Management For For 1.6 Elect Director C. Steven Hoffman Management For For 1.7 Elect Director Dallas J. Howe Management For For 1.8 Elect Director Alice D. Laberge Management For For 1.9 Elect Director Consuelo E. Madere Management For For 1.10 Elect Director Keith G. Martell Management For For 1.11 Elect Director Jeffrey J. McCaig Management For For 1.12 Elect Director Mary Mogford Management For For 1.13 Elect Director Elena Viyella de Paliza Management For For 2 Ratify Deloitte LLP as Auditors Management For For 3 Approve 2014 Performance Option Plan Management For For 4 Advisory Vote on Executive Compensation Approach Management For For PRAXAIR, INC. Meeting Date:APR 22, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:PX Security ID:74005P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen F. Angel Management For For 1.2 Elect Director Oscar Bernardes Management For For 1.3 Elect Director Nance K. Dicciani Management For For 1.4 Elect Director Edward G. Galante Management For For 1.5 Elect Director Claire W. Gargalli Management For For 1.6 Elect Director Ira D. Hall Management For For 1.7 Elect Director Raymond W. LeBoeuf Management For For 1.8 Elect Director Larry D. McVay Management For For 1.9 Elect Director Denise L. Ramos Management For For 1.10 Elect Director Wayne T. Smith Management For For 1.11 Elect Director Robert L. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For QUALCOMM INCORPORATED Meeting Date:MAR 04, 2014 Record Date:JAN 06, 2014 Meeting Type:ANNUAL Ticker:QCOM Security ID:747525103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Barbara T. Alexander Management For For 1b Elect Director Donald G. Cruickshank Management For For 1c Elect Director Raymond V. Dittamore Management For For 1d Elect Director Susan Hockfield Management For For 1e Elect Director Thomas W. Horton Management For For 1f Elect Director Paul E. Jacobs Management For For 1g Elect Director Sherry Lansing Management For For 1h Elect Director Steven M. Mollenkopf Management For For 1i Elect Director Duane A. Nelles Management For For 1j Elect Director Clark T. 'Sandy' Randt, Jr. Management For For 1k Elect Director Francisco Ros Management For For 1l Elect Director Jonathan J. Rubinstein Management For For 1m Elect Director Brent Scowcroft Management For For 1n Elect Director Marc I. Stern Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year RAYTHEON COMPANY Meeting Date:MAY 29, 2014 Record Date:APR 08, 2014 Meeting Type:ANNUAL Ticker:RTN Security ID:755111507 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James E. Cartwright Management For For 1b Elect Director Vernon E. Clark Management For For 1c Elect Director Stephen J. Hadley Management For For 1d Elect Director Thomas A. Kennedy Management For For 1e Elect Director George R. Oliver Management For For 1f Elect Director Michael C. Ruettgers Management For For 1g Elect Director Ronald L. Skates Management For For 1h Elect Director William R. Spivey Management For For 1i Elect Director Linda G. Stuntz Management For For 1j Elect Director William H. Swanson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Provide Right to Act by Written Consent Management For For 5 Report on Political Contributions Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against REPUBLIC SERVICES, INC. Meeting Date:MAY 08, 2014 Record Date:MAR 11, 2014 Meeting Type:ANNUAL Ticker:RSG Security ID:760759100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James W. Crownover Management For For 1b Elect Director Tomago Collins Management For For 1c Elect Director Ann E. Dunwoody Management For For 1d Elect Director William J. Flynn Management For For 1e Elect Director Michael Larson Management For For 1f Elect Director W. Lee Nutter Management For For 1g Elect Director Ramon A. Rodriguez Management For For 1h Elect Director Donald W. Slager Management For For 1i Elect Director Allan C. Sorensen Management For For 1j Elect Director John M. Trani Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Adopt a Policy in Which the Company Will Not Make or Promise to Make Any Death Benefit Payments to Senior Executives Shareholder Against For 6 Report on Political Contributions Shareholder Against For RIO TINTO PLC Meeting Date:APR 15, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:RIO Security ID:767204100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report for UK Law Purposes Management For For 4 Approve Remuneration Report for Australian Law Purposes Management For For 5 Approve Potential Termination Benefits Management For For 6 Elect Anne Lauvergeon as Director Management For For 7 Elect Simon Thompson as Director Management For For 8 Re-elect Robert Brown as Director Management For For 9 Re-elect Jan du Plessis as Director Management For For 10 Re-elect Michael Fitzpatrick as Director Management For For 11 Re-elect Ann Godbehere as Director Management For For 12 Re-elect Richard Goodmanson as Director Management For For 13 Re-elect Lord Kerr as Director Management For For 14 Re-elect Chris Lynch as Director Management For For 15 Re-elect Paul Tellier as Director Management For For 16 Re-elect John Varley as Director Management For For 17 Re-elect Sam Walsh as Director Management For For 18 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 19 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 24 Approve Scrip Dividend Management For For ROYAL DUTCH SHELL PLC Meeting Date:MAY 20, 2014 Record Date:APR 10, 2014 Meeting Type:ANNUAL Ticker:RDSA Security ID:780259206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Elect Euleen Goh as Director Management For For 5 Elect Patricia Woertz as Director Management For For 6 Elect Ben van Beurden as Director Management For For 7 Re-elect Guy Elliott as Director Management For For 8 Re-elect Simon Henry as Director Management For For 9 Re-elect Charles Holliday as Director Management For For 10 Re-elect Gerard Kleisterlee as Director Management For For 11 Re-elect Jorma Ollila as Director Management For For 12 Re-elect Sir Nigel Sheinwald as Director Management For For 13 Re-elect Linda Stuntz as Director Management For For 14 Re-elect Hans Wijers as Director Management For For 15 Re-elect Gerrit Zalm as Director Management For For 16 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 17 Authorise Board to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Approve Long Term Incentive Plan Management For For 22 Approve Deferred Bonus Plan Management For For 23 Approve Restricted Share Plan Management For For 24 Approve EU Political Donations and Expenditure Management For For SANOFI Meeting Date:MAY 05, 2014 Record Date:MAR 27, 2014 Meeting Type:ANNUAL Ticker:SAN Security ID:80105N105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.80 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Reelect Christopher Viehbacher as Director Management For For 6 Reelect Robert Castaigne as Director Management For For 7 Reelect Christian Mulliez as Director Management For For 8 Elect Patrick Kron as Director Management For For 9 Advisory Vote on Compensation of Serge Weinberg, Chairman Management For For 10 Advisory Vote on Compensation of Christopher Viehbacher, CEO Management For For 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12 Authorize Filing of Required Documents/Other Formalities Management For For SCHLUMBERGER LIMITED Meeting Date:APR 09, 2014 Record Date:FEB 19, 2014 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter L.S. Currie Management For For 1b Elect Director Tony Isaac Management For For 1c Elect Director K. Vaman Kamath Management For For 1d Elect Director Maureen Kempston Darkes Management For For 1e Elect Director Paal Kibsgaard Management For For 1f Elect Director Nikolay Kudryavtsev Management For For 1g Elect Director Michael E. Marks Management For For 1h Elect Director Lubna S. Olayan Management For For 1i Elect Director Leo Rafael Reif Management For For 1j Elect Director Tore I. Sandvold Management For For 1k Elect Director Henri Seydoux Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For STARWOOD HOTELS & RESORTS WORLDWIDE, INC. Meeting Date:MAY 01, 2014 Record Date:MAR 06, 2014 Meeting Type:ANNUAL Ticker:HOT Security ID:85590A401 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Frits van Paasschen Management For For 1b Elect Director Bruce W. Duncan Management For For 1c Elect Director Adam M. Aron Management For For 1d Elect Director Charlene Barshefsky Management For For 1e Elect Director Thomas E. Clarke Management For For 1f Elect Director Clayton C. Daley, Jr. Management For For 1g Elect Director Lizanne Galbreath Management For For 1h Elect Director Eric Hippeau Management For For 1i Elect Director Aylwin B. Lewis Management For For 1j Elect Director Stephen R. Quazzo Management For For 1k Elect Director Thomas O. Ryder Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For TARGET CORPORATION Meeting Date:JUN 11, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL Ticker:TGT Security ID:87612E106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Roxanne S. Austin Management For For 1b Elect Director Douglas M. Baker, Jr. Management For For 1c Elect Director Calvin Darden Management For For 1d Elect Director Henrique De Castro Management For For 1e Elect Director James A. Johnson Management For Against 1f Elect Director Mary E. Minnick Management For For 1g Elect Director Anne M. Mulcahy Management For Against 1h Elect Director Derica W. Rice Management For For 1i Elect Director Kenneth L. Salazar Management For For 1j Elect Director John G. Stumpf Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Eliminate Perquisites Shareholder Against Against 5 Require Independent Board Chairman Shareholder Against For 6 Cease Discrimination in Hiring, Vendor Contracts, or Customer Relations Shareholder Against Against TEXAS INSTRUMENTS INCORPORATED Meeting Date:APR 17, 2014 Record Date:FEB 18, 2014 Meeting Type:ANNUAL Ticker:TXN Security ID:882508104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ralph W. Babb, Jr. Management For For 1b Elect Director Mark A. Blinn Management For For 1c Elect Director Daniel A. Carp Management For For 1d Elect Director Carrie S. Cox Management For For 1e Elect Director Ronald Kirk Management For For 1f Elect Director Pamela H. Patsley Management For For 1g Elect Director Robert E. Sanchez Management For For 1h Elect Director Wayne R. Sanders Management For For 1i Elect Director Ruth J. Simmons Management For For 1j Elect Director Richard K. Templeton Management For For 1k Elect Director Christine Todd Whitman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Amend Omnibus Stock Plan Management For For THE BOEING COMPANY Meeting Date:APR 28, 2014 Record Date:FEB 27, 2014 Meeting Type:ANNUAL Ticker:BA Security ID:097023105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David L. Calhoun Management For For 1b Elect Director Arthur D. Collins, Jr. Management For For 1c Elect Director Linda Z. Cook Management For For 1d Elect Director Kenneth M. Duberstein Management For For 1e Elect Director Edmund P. Giambastiani, Jr. Management For For 1f Elect Director Lawrence W. Kellner Management For For 1g Elect Director Edward M. Liddy Management For For 1h Elect Director W. James McNerney, Jr. Management For For 1i Elect Director Susan C. Schwab Management For For 1j Elect Director Ronald A. Williams Management For For 1k Elect Director Mike S. Zafirovski Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Provide Right to Act by Written Consent Shareholder Against Against 7 Require Independent Board Chairman Shareholder Against Against THE COCA-COLA COMPANY Meeting Date:APR 23, 2014 Record Date:FEB 24, 2014 Meeting Type:ANNUAL Ticker:KO Security ID:191216100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Herbert A. Allen Management For For 1.2 Elect Director Ronald W. Allen Management For For 1.3 Elect Director Ana Botin Management For For 1.4 Elect Director Howard G. Buffett Management For For 1.5 Elect Director Richard M. Daley Management For For 1.6 Elect Director Barry Diller Management For Against 1.7 Elect Director Helene D. Gayle Management For For 1.8 Elect Director Evan G. Greenberg Management For For 1.9 Elect Director Alexis M. Herman Management For For 1.10 Elect Director Muhtar Kent Management For For 1.11 Elect Director Robert A. Kotick Management For For 1.12 Elect Director Maria Elena Lagomasino Management For For 1.13 Elect Director Sam Nunn Management For For 1.14 Elect Director James D. Robinson, III Management For For 1.15 Elect Director Peter V. Ueberroth Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Require Independent Board Chairman Shareholder Against For THE DOW CHEMICAL COMPANY Meeting Date:MAY 15, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:DOW Security ID:260543103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Arnold A. Allemang Management For For 1b Elect Director Ajay Banga Management For For 1c Elect Director Jacqueline K. Barton Management For For 1d Elect Director James A. Bell Management For For 1e Elect Director Jeff M. Fettig Management For For 1f Elect Director Andrew N. Liveris Management For For 1g Elect Director Paul Polman Management For For 1h Elect Director Dennis H. Reilley Management For For 1i Elect Director James M. Ringler Management For For 1j Elect Director Ruth G. Shaw Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Provide Right to Act by Written Consent Shareholder Against For 6 Stock Retention/Holding Period Shareholder Against Against THE MOSAIC COMPANY Meeting Date:MAY 15, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:MOS Security ID:61945C103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Declassify the Board of Directors Management For For 2a Elect Director Denise C. Johnson Management For For 2b Elect Director Nancy E. Cooper Management For For 2c Elect Director James L. Popowich Management For For 2d Elect Director James T. Prokopanko Management For For 2e Elect Director Steven M. Seibert Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE PROCTER & GAMBLE COMPANY Meeting Date:OCT 08, 2013 Record Date:AUG 09, 2013 Meeting Type:ANNUAL Ticker:PG Security ID:742718109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Angela F. Braly Management For For 1b Elect Director Kenneth I. Chenault Management For For 1c Elect Director Scott D. Cook Management For For 1d Elect Director Susan Desmond-Hellmann Management For For 1e Elect Director A.G. Lafley Management For For 1f Elect Director Terry J. Lundgren Management For For 1g Elect Director W. James McNerney, Jr. Management For For 1h Elect Director Margaret C. Whitman Management For For 1i Elect Director Mary Agnes Wilderotter Management For For 1j Elect Director Patricia A. Woertz Management For For 1k Elect Director Ernesto Zedillo Management For For 2 Ratify Auditors Management For For 3 Reduce Supermajority Vote Requirement Management For For 4 Approve Non-Employee Director Omnibus Stock Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE SOUTHERN COMPANY Meeting Date:MAY 28, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:SO Security ID:842587107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Juanita Powell Baranco Management For For 1b Elect Director Jon A. Boscia Management For For 1c Elect Director Henry A. 'Hal' Clark, III Management For For 1d Elect Director Thomas A. Fanning Management For For 1e Elect Director David J. Grain Management For For 1f Elect Director Veronica M. Hagen Management For For 1g Elect Director Warren A. Hood, Jr. Management For For 1h Elect Director Linda P. Hudson Management For For 1i Elect Director Donald M. James Management For Against 1j Elect Director Dale E. Klein Management For For 1k Elect Director William G. Smith, Jr. Management For For 1l Elect Director Steven R. Specker Management For For 1m Elect Director E. Jenner Wood, III Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against THE WILLIAMS COMPANIES, INC. Meeting Date:MAY 22, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:WMB Security ID:969457100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan S. Armstrong Management For For 1.2 Elect Director Joseph R. Cleveland Management For For 1.3 Elect Director Kathleen B. Cooper Management For For 1.4 Elect Director John A. Hagg Management For For 1.5 Elect Director Juanita H. Hinshaw Management For For 1.6 Elect Director Ralph Izzo Management For For 1.7 Elect Director Frank T. MacInnis Management For For 1.8 Elect Director Eric W. Mandelblatt Management For For 1.9 Elect Director Steven W. Nance Management For For 1.10 Elect Director Murray D. Smith Management For For 1.11 Elect Director Janice D. Stoney Management For For 1.12 Elect Director Laura A. Sugg Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TRANSOCEAN LTD. Meeting Date:MAY 16, 2014 Record Date:APR 29, 2014 Meeting Type:ANNUAL Ticker:RIG Security ID:H8817H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Appropriation of Available Earnings for Fiscal Year 2013 Management For For 4 Approve Dividends of USD 3.00 per Share from Capital Contribution Reserves Management For For 5 Approve Renewal of the Authorized Share Capital Management For For 6 Approve Decrease in Size of Board Management For For 7a Declassify the Board of Directors Management For For 7b Amend Articles Re: Binding Shareholder Ratification of the Compensation of the Board of Directors and the Executive Management Team Management For For 7c Amend Articles Re: Supplementary Amount for Persons Assuming Executive Management Team Positions During a Compensation Period for which Shareholder Ratification has Already been Granted Management For For 7d Amend Articles Re: Principles Applicable to the Compensation of the Members of the Board of Directors and the Executive Management Team Management For For 7e Amend Articles Re: Maximum Term and Termination Notice Period of Members of the Board of Directors and the Executive Management Team and Non-Competition Agreements with Members of the Executive Management Team Management For For 7f Amend Articles Re: Permissible Mandates of Members of the Board of Directors and the Executive Management Team Management For For 7g Amend Articles Re: Loans and Post-Retirement Benefits Management For For 8 Require Majority Vote for the Election of Directors Management For For 9 Amend Articles Re: Shareholder Agenda Item Requests Pursuant to Swiss Law Management For For 10a Elect Ian C. Strachan as Director Management For For 10b Elect Glyn A. Barker as Director Management For For 10c Elect Vanessa C. L. Chang as Director Management For For 10d Elect Frederico F. Curado as Director Management For For 10e Elect Chad Deaton as Director Management For For 10f Elect Martin B. McNamara as Director Management For For 10g Elect Samuel Merksamer as Director Management For For 10h Elect Edward R. Muller as Director Management For For 10i Elect Steven L. Newman as Director Management For For 10j Elect Tan Ek Kia as Director Management For For 10k Elect Vincent J. Intrieri as Director Management For For 11 Elect Ian C. Strachan as Board Chairman Management For For 12a Appoint Frederico F. Curado as Member of the Compensation Committee Management For For 12b Appoint Martin B. McNamara as Member of the Compensation Committee Management For For 12c Appoint Tan Ek Kia as Member of the Compensation Committee Management For For 12d Appoint Vincent J. Intrieri as Member of the Compensation Committee Management For For 13 Designate Schweiger Advokatur/Notariat as Independent Proxy Management For For 14 Appointment Of Ernst & Young LLP as Independent Registered Public Accounting Firm for Fiscal Year 2014 and Reelection of Ernst & Young Ltd, Zurich as the Company's Auditor for a Further One-Year Term Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 16 Amend Omnibus Stock Plan Management For For UNITED PARCEL SERVICE, INC. Meeting Date:MAY 08, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:UPS Security ID:911312106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director F. Duane Ackerman Management For Against 1b Elect Director Rodney C. Adkins Management For For 1c Elect Director Michael J. Burns Management For For 1d Elect Director D. Scott Davis Management For For 1e Elect Director Stuart E. Eizenstat Management For For 1f Elect Director Michael L. Eskew Management For For 1g Elect Director William R. Johnson Management For For 1h Elect Director Candace Kendle Management For For 1i Elect Director Ann M. Livermore Management For For 1j Elect Director Rudy H.P. Markham Management For For 1k Elect Director Clark T. "Sandy" Randt, Jr. Management For For 1l Elect Director Carol B. Tome Management For For 1m Elect Director Kevin M. Warsh Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For VERIZON COMMUNICATIONS INC. Meeting Date:JAN 28, 2014 Record Date:DEC 09, 2013 Meeting Type:SPECIAL Ticker:VZ Security ID:92343V104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Increase Authorized Common Stock Management For For 3 Adjourn Meeting Management For For VERIZON COMMUNICATIONS INC. Meeting Date:MAY 01, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:VZ Security ID:92343V104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Shellye L. Archambeau Management For For 1.2 Elect Director Richard L. Carrion Management For For 1.3 Elect Director Melanie L. Healey Management For For 1.4 Elect Director M. Frances Keeth Management For For 1.5 Elect Director Robert W. Lane Management For For 1.6 Elect Director Lowell C. McAdam Management For For 1.7 Elect Director Donald T. Nicolaisen Management For For 1.8 Elect Director Clarence Otis, Jr. Management For For 1.9 Elect Director Rodney E. Slater Management For For 1.10 Elect Director Kathryn A. Tesija Management For For 1.11 Elect Director Gregory D. Wasson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Proxy Access Right Management For For 5 Report on Net Neutrality Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Submit Severance Agreement (Change-in-Control) to Shareholder Vote Shareholder Against Against 8 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against For 9 Provide Right to Act by Written Consent Shareholder Against For 10 Approve Proxy Voting Authority Shareholder Against Against VODAFONE GROUP PLC Meeting Date:JUL 23, 2013 Record Date:JUN 03, 2013 Meeting Type:ANNUAL Ticker:VOD Security ID:92857W209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Gerard Kleisterlee as Director Management For For 3 Re-elect Vittorio Colao as Director Management For For 4 Re-elect Andy Halford as Director Management For For 5 Re-elect Stephen Pusey as Director Management For For 6 Re-elect Renee James as Director Management For For 7 Re-elect Alan Jebson as Director Management For For 8 Re-elect Samuel Jonah as Director Management For For 9 Elect Omid Kordestani as Director Management For For 10 Re-elect Nick Land as Director Management For For 11 Re-elect Anne Lauvergeon as Director Management For For 12 Re-elect Luc Vandevelde as Director Management For For 13 Re-elect Anthony Watson as Director Management For For 14 Re-elect Philip Yea as Director Management For For 15 Approve Final Dividend Management For For 16 Approve Remuneration Report Management For For 17 Reappoint Deloitte LLP as Auditors Management For For 18 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Authorise EU Political Donations and Expenditure Management For For 23 Authorise the Company to Call EGM with Two Weeks' Notice Management For For WASTE MANAGEMENT, INC. Meeting Date:MAY 13, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:WM Security ID:94106L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Bradbury H. Anderson Management For For 1b Elect Director Frank M. Clark, Jr. Management For For 1c Elect Director Patrick W. Gross Management For Against 1d Elect Director Victoria M. Holt Management For For 1e Elect Director John C. Pope Management For For 1f Elect Director W. Robert Reum Management For For 1g Elect Director David P. Steiner Management For For 1h Elect Director Thomas H. Weidemeyer Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Report on Political Contributions Shareholder Against For WELLS FARGO & COMPANY Meeting Date:APR 29, 2014 Record Date:MAR 04, 2014 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John D. Baker, II Management For For 1b Elect Director Elaine L. Chao Management For For 1c Elect Director John S. Chen Management For For 1d Elect Director Lloyd H. Dean Management For For 1e Elect Director Susan E. Engel Management For For 1f Elect Director Enrique Hernandez, Jr. Management For For 1g Elect Director Donald M. James Management For For 1h Elect Director Cynthia H. Milligan Management For For 1i Elect Director Federico F. Pena Management For For 1j Elect Director James H. Quigley Management For For 1k Elect Director Judith M. Runstad Management For For 1l Elect Director Stephen W. Sanger Management For For 1m Elect Director John G. Stumpf Management For For 1n Elect Director Susan G. Swenson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Review Fair Housing and Fair Lending Compliance Shareholder Against For XCEL ENERGY INC. Meeting Date:MAY 21, 2014 Record Date:MAR 25, 2014 Meeting Type:ANNUAL Ticker:XEL Security ID:98389B100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gail Koziara Boudreaux Management For For 1b Elect Director Richard K. Davis Management For For 1c Elect Director Ben Fowke Management For For 1d Elect Director Albert F. Moreno Management For For 1e Elect Director Richard T. O'Brien Management For For 1f Elect Director Christopher J. Policinski Management For For 1g Elect Director A. Patricia Sampson Management For For 1h Elect Director James J. Sheppard Management For For 1i Elect Director David A. Westerlund Management For For 1j Elect Director Kim Williams Management For For 1k Elect Director Timothy V. Wolf Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against Franklin Convertible Securities Fund AFFILIATED MANAGERS GROUP, INC. Meeting Date:JUN 16, 2014 Record Date:APR 17, 2014 Meeting Type:ANNUAL Ticker:AMG Security ID:008252108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Samuel T. Byrne Management For For 1b Elect Director Dwight D. Churchill Management For For 1c Elect Director Niall Ferguson Management For For 1d Elect Director Sean M. Healey Management For For 1e Elect Director Harold J. Meyerman Management For For 1f Elect Director William J. Nutt Management For For 1g Elect Director Tracy P. Palandjian Management For For 1h Elect Director Rita M. Rodriguez Management For For 1i Elect Director Patrick T. Ryan Management For For 1j Elect Director Jide J. Zeitlin Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For APACHE CORPORATION Meeting Date:MAY 15, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:APA Security ID:037411105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director G. Steven Farris Management For For 2 Elect Director A.D. Frazier, Jr. Management For For 3 Elect Director Amy H. Nelson Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Declassify the Board of Directors Management For For EMC CORPORATION Meeting Date:APR 30, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:EMC Security ID:268648102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael W. Brown Management For For 1b Elect Director Randolph L. Cowen Management For For 1c Elect Director Gail Deegan Management For For 1d Elect Director James S. DiStasio Management For For 1e Elect Director John R. Egan Management For For 1f Elect Director William D. Green Management For For 1g Elect Director Edmund F. Kelly Management For For 1h Elect Director Jami Miscik Management For For 1i Elect Director Paul Sagan Management For For 1j Elect Director David N. Strohm Management For For 1k Elect Director Joseph M. Tucci Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Screen Political Contributions for Consistency with Corporate Values Shareholder Against Against GENERAL MOTORS COMPANY Meeting Date:JUN 10, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:GM Security ID:37045V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Joseph J. Ashton Management For For 1b Elect Director Mary T. Barra Management For For 1c Elect Director Erroll B. Davis, Jr. Management For Against 1d Elect Director Stephen J. Girsky Management For Against 1e Elect Director E. Neville Isdell Management For Against 1f Elect Director Kathryn V. Marinello Management For Against 1g Elect Director Michael G. Mullen Management For For 1h Elect Director James J. Mulva Management For Against 1i Elect Director Patricia F. Russo Management For Against 1j Elect Director Thomas M. Schoewe Management For For 1k Elect Director Theodore M. Solso Management For For 1l Elect Director Carol M. Stephenson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Executive Incentive Bonus Plan Management For For 6 Approve Omnibus Stock Plan Management For For 7 Provide for Cumulative Voting Shareholder Against Against 8 Require Independent Board Chairman Shareholder Against Against METLIFE, INC. Meeting Date:APR 22, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:MET Security ID:59156R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cheryl W. Grise Management For For 1.2 Elect Director Carlos M. Gutierrez Management For For 1.3 Elect Director R. Glenn Hubbard Management For For 1.4 Elect Director Steven A. Kandarian Management For For 1.5 Elect Director John M. Keane Management For For 1.6 Elect Director Alfred F. Kelly, Jr. Management For For 1.7 Elect Director William E. Kennard Management For For 1.8 Elect Director James M. Kilts Management For For 1.9 Elect Director Catherine R. Kinney Management For For 1.10 Elect Director Denise M. Morrison Management For For 1.11 Elect Director Kenton J. Sicchitano Management For For 1.12 Elect Director Lulu C. Wang Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Approve Non-Employee Director Omnibus Stock Plan Management For For NETAPP, INC. Meeting Date:SEP 13, 2013 Record Date:JUL 24, 2013 Meeting Type:ANNUAL Ticker:NTAP Security ID:64110D104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel J. Warmenhoven Management For For 1b Elect Director Nicholas G. Moore Management For For 1c Elect Director Thomas Georgens Management For For 1d Elect Director Jeffry R. Allen Management For For 1e Elect Director Alan L. Earhart Management For For 1f Elect Director Gerald Held Management For For 1g Elect Director T. Michael Nevens Management For For 1h Elect Director George T. Shaheen Management For For 1i Elect Director Robert T. Wall Management For For 1j Elect Director Richard P. Wallace Management For For 1k Elect Director Tor R. Braham Management For For 1l Elect Director Kathryn M. Hill Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5a Remove Supermajority Voting Standards for Amendments to Article VI of the Company's Certificate of Incorporation Management For For 5b Remove Supermajority Voting Standards for Approve Amendments to Article X of the Company's Certificate of Incorporation Management For For 6 Pro-rata Vesting of Equity Plan Shareholder Against Against 7 Ratify Auditors Management For For NIELSEN HOLDINGS N.V. Meeting Date:MAY 06, 2014 Record Date:APR 08, 2014 Meeting Type:ANNUAL Ticker:NLSN Security ID:N63218106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board of Directors Management For For 3a Elect Director James A. Attwood, Jr. Management For For 3b Elect Director David L. Calhoun Management For For 3c Elect Director Karen M. Hoguet Management For For 3d Elect Director James M. Kilts Management For For 3e Elect Director Alexander Navab Management For For 3f Elect Director Robert Pozen Management For For 3g Elect Director Vivek Ranadive Management For For 3h Elect Director Ganesh Rao Management For For 3i Elect Director Javier G. Teruel Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Appoint Ernst and Young Accountants LLP to Audit the Dutch Statutory Annual Accounts Management For For 6 Approve Executive Incentive Bonus Plan Management For For 7 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 8 Change Company Name Management For For 9 Advisory Vote to Approve Remuneration of Executives Management For Against PPL CORPORATION Meeting Date:MAY 21, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:PPL Security ID:69351T106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frederick M. Bernthal Management For For 1.2 Elect Director John W. Conway Management For For 1.3 Elect Director Philip G. Cox Management For For 1.4 Elect Director Steven G. Elliott Management For For 1.5 Elect Director Louise K. Goeser Management For For 1.6 Elect Director Stuart E. Graham Management For For 1.7 Elect Director Stuart Heydt Management For For 1.8 Elect Director Raja Rajamannar Management For For 1.9 Elect Director Craig A. Rogerson Management For For 1.10 Elect Director William H. Spence Management For For 1.11 Elect Director Natica von Althann Management For For 1.12 Elect Director Keith H. Williamson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Political Contributions Shareholder Against Against 5 Amend Bylaws Call Special Meetings Shareholder Against Against SWIFT TRANSPORTATION COMPANY Meeting Date:MAY 08, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:SWFT Security ID:87074U101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jerry Moyes Management For For 1.2 Elect Director Richard H. Dozer Management For For 1.3 Elect Director David VanderPloeg Management For For 1.4 Elect Director Glenn Brown Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 5 Ratify Auditors Management For For THE HARTFORD FINANCIAL SERVICES GROUP, INC. Meeting Date:MAY 21, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:HIG Security ID:416515104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert B. Allardice, III Management For For 1b Elect Director Trevor Fetter Management For For 1c Elect Director Liam E. McGee Management For For 1d Elect Director Kathryn A. Mikells Management For For 1e Elect Director Michael G. Morris Management For For 1f Elect Director Thomas A. Renyi Management For For 1g Elect Director Julie G. Richardson Management For For 1h Elect Director Virginia P. Ruesterholz Management For For 1i Elect Director Charles B. Strauss Management For For 1j Elect Director H. Patrick Swygert Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For Franklin Equity Income Fund AFLAC INCORPORATED Meeting Date:MAY 05, 2014 Record Date:FEB 26, 2014 Meeting Type:ANNUAL Ticker:AFL Security ID:001055102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel P. Amos Management For For 1b Elect Director John Shelby Amos, II Management For For 1c Elect Director Paul S. Amos, II Management For For 1d Elect Director W. Paul Bowers Management For For 1e Elect Director Kriss Cloninger, III Management For Against 1f Elect Director Elizabeth J. Hudson Management For For 1g Elect Director Douglas W. Johnson Management For For 1h Elect Director Robert B. Johnson Management For For 1i Elect Director Charles B. Knapp Management For For 1j Elect Director Barbara K. Rimer Management For For 1k Elect Director Melvin T. Stith Management For For 1l Elect Director David Gary Thompson Management For For 1m Elect Director Takuro Yoshida Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For APPLE INC. Meeting Date:FEB 28, 2014 Record Date:DEC 30, 2013 Meeting Type:ANNUAL Ticker:AAPL Security ID:037833100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William Campbell Management For For 1.2 Elect Director Timothy Cook Management For For 1.3 Elect Director Millard Drexler Management For For 1.4 Elect Director Al Gore Management For For 1.5 Elect Director Robert Iger Management For For 1.6 Elect Director Andrea Jung Management For For 1.7 Elect Director Arthur Levinson Management For For 1.8 Elect Director Ronald Sugar Management For For 2 Adopt Majority Voting for Uncontested Election of Directors Management For For 3 Amend Articles to Eliminate Board Blank Check Authority to Issue Preferred Stock Management For For 4 Establish a Par Value for Common Stock Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Approve Omnibus Stock Plan Management For For 8 Establish Board Committee on Human Rights Shareholder Against Against 9 Report on Trade Associations and Organizations that Promote Sustainability Practices Shareholder Against Against 10 Advisory Vote to Increase Capital Repurchase Program Shareholder Against Abstain 11 Proxy Access Shareholder Against Against AT&T INC. Meeting Date:APR 25, 2014 Record Date:FEB 26, 2014 Meeting Type:ANNUAL Ticker:T Security ID:00206R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Randall L. Stephenson Management For For 1.2 Elect Director Reuben V. Anderson Management For For 1.3 Elect Director Jaime Chico Pardo Management For For 1.4 Elect Director Scott T. Ford Management For For 1.5 Elect Director James P. Kelly Management For For 1.6 Elect Director Jon C. Madonna Management For For 1.7 Elect Director Michael B. McCallister Management For For 1.8 Elect Director John B. McCoy Management For For 1.9 Elect Director Beth E. Mooney Management For For 1.10 Elect Director Joyce M. Roche Management For For 1.11 Elect Director Matthew K. Rose Management For For 1.12 Elect Director Cynthia B. Taylor Management For For 1.13 Elect Director Laura D'Andrea Tyson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Severance Agreements/Change-in-Control Agreements Management For For 5 Report on Indirect Political Contributions Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Lower Ownership Threshold for Action by Written Consent Shareholder Against For BANK OF AMERICA CORPORATION Meeting Date:MAY 07, 2014 Record Date:MAR 12, 2014 Meeting Type:ANNUAL Ticker:BAC Security ID:060505104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sharon L. Allen Management For For 1.2 Elect Director Susan S. Bies Management For For 1.3 Elect Director Jack O. Bovender, Jr. Management For For 1.4 Elect Director Frank P. Bramble, Sr. Management For For 1.5 Elect Director Pierre J. P. de Weck Management For For 1.6 Elect Director Arnold W. Donald Management For For 1.7 Elect Director Charles K. Gifford Management For For 1.8 Elect Director Charles O. Holliday, Jr. Management For For 1.9 Elect Director Linda P. Hudson Management For For 1.10 Elect Director Monica C. Lozano Management For For 1.11 Elect Director Thomas J. May Management For For 1.12 Elect Director Brian T. Moynihan Management For For 1.13 Elect Director Lionel L. Nowell, III Management For For 1.14 Elect Director Clayton S. Rose Management For For 1.15 Elect Director R. David Yost Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Amend Certificate of Designations for Series T Preferred Stock Management For For 5 Provide for Cumulative Voting Shareholder Against Against 6 Adopt Proxy Access Right Shareholder Against Against 7 Report on Climate Change Financing Risk Shareholder Against Against 8 Report on Lobbying Payments and Policy Shareholder Against Against BHP BILLITON PLC Meeting Date:OCT 24, 2013 Record Date:OCT 22, 2013 Meeting Type:ANNUAL Ticker:BLT Security ID:G10877101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Appoint KPMG LLP as Auditors Management For For 3 Authorise the Risk and Audit Committee to Fix Remuneration of Auditors Management For For 4 Authorise Issue of Equity with Pre-emptive Rights Management For For 5 Authorise Issue of Equity without Pre-emptive Rights Management For For 6 Authorise Market Purchase of Ordinary Shares Management For For 7 Approve Remuneration Report Management For For 8 Approve Long Term Incentive Plan Management For For 9 Approve Grant of Deferred Shares and Performance Shares under the Group's Employee Equity Plans to Andrew Mackenzie Management For For 10 Elect Andrew Mackenzie as Director Management For For 11 Re-elect Malcolm Broomhead as Director Management For For 12 Re-elect Sir John Buchanan as Director Management For For 13 Re-elect Carlos Cordeiro as Director Management For For 14 Re-elect David Crawford as Director Management For For 15 Re-elect Pat Davies as Director Management For For 16 Re-elect Carolyn Hewson as Director Management For For 17 Re-elect Lindsay Maxsted as Director Management For For 18 Re-elect Wayne Murdy as Director Management For For 19 Re-elect Keith Rumble as Director Management For For 20 Re-elect John Schubert as Director Management For For 21 Re-elect Shriti Vadera as Director Management For For 22 Re-elect Jac Nasser as Director Management For For 23 Elect Ian Dunlop, a Shareholder Nominee to the Board Shareholder Against Against BLACKROCK, INC. Meeting Date:MAY 29, 2014 Record Date:APR 03, 2014 Meeting Type:ANNUAL Ticker:BLK Security ID:09247X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Abdlatif Yousef Al-Hamad Management For For 1b Elect Director Mathis Cabiallavetta Management For For 1c Elect Director Pamela Daley Management For For 1d Elect Director Jessica P. Einhorn Management For For 1e Elect Director Fabrizio Freda Management For For 1f Elect Director Murry S. Gerber Management For For 1g Elect Director James Grosfeld Management For For 1h Elect Director David H. Komansky Management For For 1i Elect Director Deryck Maughan Management For For 1j Elect Director Cheryl D. Mills Management For For 1k Elect Director Marco Antonio Slim Domit Management For For 1l Elect Director John S. Varley Management For For 1m Elect Director Susan L. Wagner Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For BP PLC Meeting Date:APR 10, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:BP. Security ID:055622104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For Abstain 3 Approve Remuneration Policy Management For For 4 Re-elect Bob Dudley as Director Management For For 5 Re-elect Iain Conn as Director Management For For 6 Re-elect Dr Brian Gilvary as Director Management For For 7 Re-elect Paul Anderson as Director Management For For 8 Re-elect Frank Bowman as Director Management For For 9 Re-elect Antony Burgmans as Director Management For For 10 Re-elect Cynthia Carroll as Director Management For For 11 Re-elect George David as Director Management For For 12 Re-elect Ian Davis as Director Management For For 13 Re-elect Dame Ann Dowling as Director Management For For 14 Re-elect Brendan Nelson as Director Management For For 15 Re-elect Phuthuma Nhleko as Director Management For For 16 Re-elect Andrew Shilston as Director Management For For 17 Re-elect Carl-Henric Svanberg as Director Management For For 18 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 19 Approve Executive Directors' Incentive Plan Management For For 20 Approve Remuneration of Non-Executive Directors Management For For 21 Authorise Issue of Equity with Pre-emptive Rights Management For For 22 Authorise Issue of Equity without Pre-emptive Rights Management For For 23 Authorise Market Purchase of Ordinary Shares Management For For 24 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BRISTOL-MYERS SQUIBB COMPANY Meeting Date:MAY 06, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:BMY Security ID:110122108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Lamberto Andreotti Management For For 1B Elect Director Lewis B. Campbell Management For Against 1C Elect Director James M. Cornelius Management For For 1D Elect Director Laurie H. Glimcher Management For For 1E Elect Director Michael Grobstein Management For For 1F Elect Director Alan J. Lacy Management For For 1G Elect Director Thomas J. Lynch, Jr. Management For For 1H Elect Director Dinesh C. Paliwal Management For For 1I Elect Director Vicki L. Sato Management For For 1J Elect Director Gerald L. Storch Management For For 1K Elect Director Togo D. West, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Adopt Simple Majority Vote Shareholder None For CHEVRON CORPORATION Meeting Date:MAY 28, 2014 Record Date:APR 02, 2014 Meeting Type:ANNUAL Ticker:CVX Security ID:166764100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linnet F. Deily Management For For 1b Elect Director Robert E. Denham Management For For 1c Elect Director Alice P. Gast Management For For 1d Elect Director Enrique Hernandez, Jr. Management For For 1e Elect Director Jon M. Huntsman, Jr. Management For For 1f Elect Director George L. Kirkland Management For For 1g Elect Director Charles W. Moorman, IV Management For For 1h Elect Director Kevin W. Sharer Management For For 1i Elect Director John G. Stumpf Management For For 1j Elect Director Ronald D. Sugar Management For For 1k Elect Director Carl Ware Management For For 1l Elect Director John S. Watson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Charitable Contributions Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Report on Management of Hydraulic Fracturing Risks and Opportunities Shareholder Against Against 7 Require Independent Board Chairman Shareholder Against Against 8 Amend Bylaws Call Special Meetings Shareholder Against Against 9 Require Director Nominee with Environmental Experience Shareholder Against Against 10 Adopt Guidelines for Country Selection Shareholder Against Against CISCO SYSTEMS, INC. Meeting Date:NOV 19, 2013 Record Date:SEP 20, 2013 Meeting Type:ANNUAL Ticker:CSCO Security ID:17275R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carol A. Bartz Management For For 1b Elect Director Marc Benioff Management For For 1c Elect Director Gregory Q. Brown Management For For 1d Elect Director M. Michele Burns Management For For 1e Elect Director Michael D. Capellas Management For For 1f Elect Director John T. Chambers Management For For 1g Elect Director Brian L. Halla Management For For 1h Elect Director John L. Hennessy Management For Against 1i Elect Director Kristina M. Johnson Management For For 1j Elect Director Roderick C. McGeary Management For For 1k Elect Director Arun Sarin Management For For 1l Elect Director Steven M. West Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For 5 Approve Proxy Advisor Competition Shareholder Against Against CLUBCORP HOLDINGS, INC. Meeting Date:JUN 25, 2014 Record Date:MAY 05, 2014 Meeting Type:ANNUAL Ticker:MYCC Security ID:18948M108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Martin J. Newburger Management For For 1.2 Elect Director Steven S. Siegel Management For For 1.3 Elect Director Bryan J. Traficanti Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Auditors Management For For CUMMINS INC. Meeting Date:MAY 13, 2014 Record Date:MAR 11, 2014 Meeting Type:ANNUAL Ticker:CMI Security ID:231021106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director N. Thomas Linebarger Management For For 2 Elect Director William I. Miller Management For For 3 Elect Director Alexis M. Herman Management For For 4 Elect Director Georgia R. Nelson Management For For 5 Elect Director Robert K. Herdman Management For For 6 Elect Director Robert J. Bernhard Management For For 7 Elect Director Franklin R. Chang Diaz Management For For 8 Elect Director Stephen B. Dobbs Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Ratify Auditors Management For For 11 Provide For Confidential Running Vote Tallies Shareholder Against Against DIAGEO PLC Meeting Date:SEP 19, 2013 Record Date:AUG 13, 2013 Meeting Type:ANNUAL Ticker:DGE Security ID:25243Q205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Peggy Bruzelius as Director Management For For 5 Re-elect Laurence Danon as Director Management For For 6 Re-elect Lord Davies as Director Management For For 7 Re-elect Ho KwonPing as Director Management For For 8 Re-elect Betsy Holden as Director Management For For 9 Re-elect Dr Franz Humer as Director Management For For 10 Re-elect Deirdre Mahlan as Director Management For For 11 Re-elect Ivan Menezes as Director Management For For 12 Re-elect Philip Scott as Director Management For For 13 Appoint KPMG LLP as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Authorise the Company to Call EGM with Two Weeks' Notice Management For For DOMINION RESOURCES, INC. Meeting Date:MAY 07, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:D Security ID:25746U109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William P. Barr Management For For 1.2 Elect Director Peter W. Brown Management For For 1.3 Elect Director Helen E. Dragas Management For For 1.4 Elect Director James O. Ellis, Jr. Management For For 1.5 Elect Director Thomas F. Farrell, II Management For For 1.6 Elect Director John W. Harris Management For For 1.7 Elect Director Mark J. Kington Management For For 1.8 Elect Director Pamela J. Royal Management For For 1.9 Elect Director Robert H. Spilman, Jr. Management For For 1.10 Elect Director Michael E. Szymanczyk Management For For 1.11 Elect Director David A. Wollard Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Stock Retention/Holding Period Shareholder Against Against 6 Report on Financial and Physical Risks of Climate Change Shareholder Against Against 7 Report on Methane Emissions Management and Reduction Targets Shareholder Against Against 8 Report on Lobbying Payments and Policy Shareholder Against Against 9 Report on Environmental Impacts of Biomass and Assess Risks Shareholder Against Against 10 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against DUKE ENERGY CORPORATION Meeting Date:MAY 01, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:DUK Security ID:26441C204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director G. Alex Bernhardt, Sr. Management For For 1.2 Elect Director Michael G. Browning Management For For 1.3 Elect Director Harris E. DeLoach, Jr. Management For For 1.4 Elect Director Daniel R. DiMicco Management For For 1.5 Elect Director John H. Forsgren Management For For 1.6 Elect Director Lynn J. Good Management For For 1.7 Elect Director Ann Maynard Gray Management For For 1.8 Elect Director James H. Hance, Jr. Management For For 1.9 Elect Director John T. Herron Management For For 1.10 Elect Director James B. Hyler, Jr. Management For For 1.11 Elect Director William E. Kennard Management For For 1.12 Elect Director E. Marie McKee Management For For 1.13 Elect Director E. James Reinsch Management For For 1.14 Elect Director James T. Rhodes Management For For 1.15 Elect Director Carlos A. Saladrigas Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Less than Unanimous Written Consent Management For For 5 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against For 6 Report on Political Contributions Shareholder Against For E. I. DU PONT DE NEMOURS AND COMPANY Meeting Date:APR 23, 2014 Record Date:FEB 26, 2014 Meeting Type:ANNUAL Ticker:DD Security ID:263534109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Lamberto Andreotti Management For For 1b Elect Director Richard H. Brown Management For For 1c Elect Director Robert A. Brown Management For For 1d Elect Director Bertrand P. Collomb Management For For 1e Elect Director Curtis J. Crawford Management For For 1f Elect Director Alexander M. Cutler Management For Against 1g Elect Director Eleuthere I. du Pont Management For For 1h Elect Director Marillyn A. Hewson Management For For 1i Elect Director Lois D. Juliber Management For For 1j Elect Director Ellen J. Kullman Management For For 1k Elect Director Lee M. Thomas Management For For 1l Elect Director Patrick J. Ward Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Prohibit Political Contributions Shareholder Against Against 5 Report on Herbicide Use on GMO Crops Shareholder Against Against 6 Establish Committee on Plant Closures Shareholder Against Against 7 Pro-rata Vesting of Equity Awards Shareholder Against Against ELI LILLY AND COMPANY Meeting Date:MAY 05, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:LLY Security ID:532457108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Eskew Management For For 1b Elect Director Karen N. Horn Management For Against 1c Elect Director William G. Kaelin, Jr. Management For For 1d Elect Director John C. Lechleiter Management For For 1e Elect Director Marschall S. Runge Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For EMERSON ELECTRIC CO. Meeting Date:FEB 04, 2014 Record Date:NOV 26, 2013 Meeting Type:ANNUAL Ticker:EMR Security ID:291011104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director D. N. Farr Management For For 1.2 Elect Director H. Green Management For For 1.3 Elect Director C. A. Peters Management For For 1.4 Elect Director J. W. Prueher Management For For 1.5 Elect Director A.A. Busch, III Management For For 1.6 Elect Director J. S. Turley Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Sustainability Shareholder Against Against 5 Report on Political Contributions Shareholder Against For 6 Report on Lobbying Payments and Policy Shareholder Against For EXXON MOBIL CORPORATION Meeting Date:MAY 28, 2014 Record Date:APR 04, 2014 Meeting Type:ANNUAL Ticker:XOM Security ID:30231G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Boskin Management For For 1.2 Elect Director Peter Brabeck-Letmathe Management For For 1.3 Elect Director Ursula M. Burns Management For For 1.4 Elect Director Larry R. Faulkner Management For For 1.5 Elect Director Jay S. Fishman Management For For 1.6 Elect Director Henrietta H. Fore Management For For 1.7 Elect Director Kenneth C. Frazier Management For For 1.8 Elect Director William W. George Management For For 1.9 Elect Director Samuel J. Palmisano Management For For 1.10 Elect Director Steven S Reinemund Management For For 1.11 Elect Director Rex W. Tillerson Management For For 1.12 Elect Director William C. Weldon Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require a Majority Vote for the Election of Directors Shareholder Against For 5 Limit Directors to a Maximum of Three Board Memberships in Companies with Sales over $500 Million Annually Shareholder Against Against 6 Amend EEO Policy to Prohibit Discrimination Based on Sexual Orientation and Gender Identity Shareholder Against For 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against FORD MOTOR COMPANY Meeting Date:MAY 08, 2014 Record Date:MAR 12, 2014 Meeting Type:ANNUAL Ticker:F Security ID:345370860 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen G. Butler Management For For 1.2 Elect Director Kimberly A. Casiano Management For For 1.3 Elect Director Anthony F. Earley, Jr. Management For Against 1.4 Elect Director Edsel B. Ford, II Management For Against 1.5 Elect Director William Clay Ford, Jr. Management For For 1.6 Elect Director Richard A. Gephardt Management For For 1.7 Elect Director James P. Hackett Management For For 1.8 Elect Director James H. Hance, Jr. Management For For 1.9 Elect Director William W. Helman, IV Management For For 1.10 Elect Director Jon M. Huntsman, Jr. Management For Against 1.11 Elect Director John C. Lechleiter Management For For 1.12 Elect Director Ellen R. Marram Management For Against 1.13 Elect Director Alan Mulally Management For For 1.14 Elect Director Homer A. Neal Management For For 1.15 Elect Director Gerald L. Shaheen Management For For 1.16 Elect Director John L. Thornton Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Non-Employee Director Omnibus Stock Plan Management For For 5 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 6 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against For FREEPORT-MCMORAN COPPER & GOLD INC. Meeting Date:JUN 17, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:FCX Security ID:35671D857 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Adkerson Management For For 1.2 Elect Director Robert J. Allison, Jr. Management For For 1.3 Elect Director Alan R. Buckwalter, III Management For For 1.4 Elect Director Robert A. Day Management For For 1.5 Elect Director James C. Flores Management For For 1.6 Elect Director Gerald J. Ford Management For For 1.7 Elect Director Thomas A. Fry, III Management For For 1.8 Elect Director H. Devon Graham, Jr. Management For For 1.9 Elect Director Lydia H. Kennard Management For For 1.10 Elect Director Charles C. Krulak Management For For 1.11 Elect Director Bobby Lee Lackey Management For For 1.12 Elect Director Jon C. Madonna Management For For 1.13 Elect Director Dustan E. McCoy Management For For 1.14 Elect Director James R. Moffett Management For For 1.15 Elect Director Stephen H. Siegele Management For For 1.16 Elect Director Frances Fragos Townsend Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Require Director Nominee with Environmental Experience Shareholder Against Against GENERAL ELECTRIC COMPANY Meeting Date:APR 23, 2014 Record Date:FEB 24, 2014 Meeting Type:ANNUAL Ticker:GE Security ID:369604103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director W. Geoffrey Beattie Management For For 2 Elect Director John J. Brennan Management For For 3 Elect Director James I. Cash, Jr. Management For For 4 Elect Director Francisco D'Souza Management For For 5 Elect Director Marijn E. Dekkers Management For For 6 Elect Director Ann M. Fudge Management For For 7 Elect Director Susan J. Hockfield Management For For 8 Elect Director Jeffrey R. Immelt Management For For 9 Elect Director Andrea Jung Management For For 10 Elect Director Robert W. Lane Management For For 11 Elect Director Rochelle B. Lazarus Management For For 12 Elect Director James J. Mulva Management For For 13 Elect Director James E. Rohr Management For For 14 Elect Director Mary L. Schapiro Management For For 15 Elect Director Robert J. Swieringa Management For For 16 Elect Director James S. Tisch Management For For 17 Elect Director Douglas A. Warner, III Management For For 18 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 19 Ratify Auditors Management For For 20 Provide for Cumulative Voting Shareholder Against Against 21 Stock Retention/Holding Period Shareholder Against Against 22 Require More Director Nominations Than Open Seats Shareholder Against Against 23 Provide Right to Act by Written Consent Shareholder Against Against 24 Cessation of All Stock Options and Bonuses Shareholder Against Against 25 Seek Sale of Company Shareholder Against Against GENERAL MOTORS COMPANY Meeting Date:JUN 10, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:GM Security ID:37045V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Joseph J. Ashton Management For For 1b Elect Director Mary T. Barra Management For For 1c Elect Director Erroll B. Davis, Jr. Management For Against 1d Elect Director Stephen J. Girsky Management For Against 1e Elect Director E. Neville Isdell Management For Against 1f Elect Director Kathryn V. Marinello Management For Against 1g Elect Director Michael G. Mullen Management For For 1h Elect Director James J. Mulva Management For Against 1i Elect Director Patricia F. Russo Management For Against 1j Elect Director Thomas M. Schoewe Management For For 1k Elect Director Theodore M. Solso Management For For 1l Elect Director Carol M. Stephenson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Executive Incentive Bonus Plan Management For For 6 Approve Omnibus Stock Plan Management For For 7 Provide for Cumulative Voting Shareholder Against Against 8 Require Independent Board Chairman Shareholder Against Against HONEYWELL INTERNATIONAL INC. Meeting Date:APR 28, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:HON Security ID:438516106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Gordon M. Bethune Management For For 1B Elect Director Kevin Burke Management For For 1C Elect Director Jaime Chico Pardo Management For For 1D Elect Director David M. Cote Management For For 1E Elect Director D. Scott Davis Management For For 1F Elect Director Linnet F. Deily Management For Against 1G Elect Director Judd Gregg Management For For 1H Elect Director Clive Hollick Management For For 1I Elect Director Grace D. Lieblein Management For For 1J Elect Director George Paz Management For For 1K Elect Director Bradley T. Sheares Management For For 1L Elect Director Robin L. Washington Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Provide Right to Act by Written Consent Shareholder Against For 6 Pro-rata Vesting of Equity Awards Shareholder Against Against 7 Report on Lobbying Payments and Policy Shareholder Against For INTEL CORPORATION Meeting Date:MAY 22, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:INTC Security ID:458140100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Charlene Barshefsky Management For For 1b Elect Director Andy D. Bryant Management For For 1c Elect Director Susan L. Decker Management For For 1d Elect Director John J. Donahoe Management For For 1e Elect Director Reed E. Hundt Management For For 1f Elect Director Brian M. Krzanich Management For For 1g Elect Director James D. Plummer Management For For 1h Elect Director David S. Pottruck Management For For 1i Elect Director Frank D. Yeary Management For For 1j Elect Director David B. Yoffie Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For JOHNSON & JOHNSON Meeting Date:APR 24, 2014 Record Date:FEB 25, 2014 Meeting Type:ANNUAL Ticker:JNJ Security ID:478160104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mary Sue Coleman Management For For 1b Elect Director James G. Cullen Management For For 1c Elect Director Ian E. L. Davis Management For For 1d Elect Director Alex Gorsky Management For For 1e Elect Director Susan L. Lindquist Management For For 1f Elect Director Mark B. McClellan Management For For 1g Elect Director Anne M. Mulcahy Management For Against 1h Elect Director Leo F. Mullin Management For For 1i Elect Director William D. Perez Management For For 1j Elect Director Charles Prince Management For Against 1k Elect Director A. Eugene Washington Management For For 1l Elect Director Ronald A. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Stock Retention/Holding Period Shareholder Against Against JPMORGAN CHASE & CO. Meeting Date:MAY 20, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda B. Bammann Management For For 1b Elect Director James A. Bell Management For For 1c Elect Director Crandall C. Bowles Management For For 1d Elect Director Stephen B. Burke Management For For 1e Elect Director James S. Crown Management For For 1f Elect Director James Dimon Management For For 1g Elect Director Timothy P. Flynn Management For For 1h Elect Director Laban P. Jackson, Jr. Management For For 1i Elect Director Michael A. Neal Management For For 1j Elect Director Lee R. Raymond Management For For 1k Elect Director William C. Weldon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against Against 6 Provide for Cumulative Voting Shareholder Against Against KELLOGG COMPANY Meeting Date:APR 25, 2014 Record Date:FEB 26, 2014 Meeting Type:ANNUAL Ticker:K Security ID:487836108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John Bryant Management For For 1.2 Elect Director Stephanie A. Burns Management For For 1.3 Elect Director La June Montgomery Tabron Management For For 1.4 Elect Director Rogelio Rebolledo Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Declassify the Board of Directors Management For For 4 Ratify Auditors Management For For 5 Report on Human Rights Risk Assessment Process Shareholder Against Against 6 Reduce Supermajority Vote Requirement Shareholder Against For L BRANDS, INC. Meeting Date:MAY 22, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:LB Security ID:501797104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donna A. James Management For For 1.2 Elect Director Jeffrey H. Miro Management For Against 1.3 Elect Director Michael G. Morris Management For Against 1.4 Elect Director Raymond Zimmerman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Provide Right to Act by Written Consent Shareholder Against For LOCKHEED MARTIN CORPORATION Meeting Date:APR 24, 2014 Record Date:FEB 21, 2014 Meeting Type:ANNUAL Ticker:LMT Security ID:539830109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel F. Akerson Management For For 1.2 Elect Director Nolan D. Archibald Management For For 1.3 Elect Director Rosalind G. Brewer Management For For 1.4 Elect Director David B. Burritt Management For For 1.5 Elect Director James O. Ellis, Jr. Management For For 1.6 Elect Director Thomas J. Falk Management For For 1.7 Elect Director Marillyn A. Hewson Management For For 1.8 Elect Director Gwendolyn S. King Management For For 1.9 Elect Director James M. Loy Management For Against 1.10 Elect Director Douglas H. McCorkindale Management For For 1.11 Elect Director Joseph W. Ralston Management For Against 1.12 Elect Director Anne Stevens Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Provide Right to Act by Written Consent Shareholder Against For 6 Stock Retention/Holding Period Shareholder Against Against 7 Claw-back of Payments under Restatements Shareholder Against Against LOWE'S COMPANIES, INC. Meeting Date:MAY 30, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:LOW Security ID:548661107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Raul Alvarez Management For For 1.2 Elect Director David W. Bernauer Management For For 1.3 Elect Director Leonard L. Berry Management For For 1.4 Elect Director Angela F. Braly Management For For 1.5 Elect Director Richard W. Dreiling Management For For 1.6 Elect Director Dawn E. Hudson Management For For 1.7 Elect Director Robert L. Johnson Management For For 1.8 Elect Director Marshall O. Larsen Management For For 1.9 Elect Director Richard K. Lochridge Management For For 1.10 Elect Director Robert A. Niblock Management For For 1.11 Elect Director Eric C. Wiseman Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For 5 Report on Data Used to Make Environmental Goals and Costs and Benefits of Sustainability Program Shareholder Against Against MARSH & MCLENNAN COMPANIES, INC. Meeting Date:MAY 15, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:MMC Security ID:571748102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Oscar Fanjul Management For For 1b Elect Director Daniel S. Glaser Management For For 1c Elect Director H. Edward Hanway Management For For 1d Elect Director Lord Lang Management For For 1e Elect Director Elaine La Roche Management For For 1f Elect Director Steven A. Mills Management For For 1g Elect Director Bruce P. Nolop Management For For 1h Elect Director Marc D. Oken Management For For 1i Elect Director Morton O. Schapiro Management For For 1j Elect Director Adele Simmons Management For For 1k Elect Director Lloyd M. Yates Management For For 1l Elect Director R. David Yost Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For MCDONALD'S CORPORATION Meeting Date:MAY 22, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:MCD Security ID:580135101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Susan E. Arnold Management For For 1b ElectionElect Director Richard H. Lenny Management For For 1c Elect Director Walter E. Massey Management For For 1d Elect Director Cary D. McMillan Management For For 1e Elect Director Sheila A. Penrose Management For For 1f Elect Director John W. Rogers, Jr. Management For For 1g Elect Director Roger W. Stone Management For For 1h Elect Director Miles D. White Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For 5 Provide Right to Act by Written Consent Shareholder Against For MEAD JOHNSON NUTRITION COMPANY Meeting Date:MAY 01, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:MJN Security ID:582839106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Steven M. Altschuler Management For For 1b Elect Director Howard B. Bernick Management For For 1c Elect Director Kimberly A. Casiano Management For For 1d Elect Director Anna C. Catalano Management For For 1e Elect Director Celeste A. Clark Management For For 1f Elect Director James M. Cornelius Management For For 1g Elect Director Stephen W. Golsby Management For For 1h Elect Director Michael Grobstein Management For For 1i Elect Director Peter Kasper Jakobsen Management For For 1j Elect Director Peter G. Ratcliffe Management For For 1k Elect Director Elliott Sigal Management For For 1l Elect Director Robert S. Singer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For METLIFE, INC. Meeting Date:APR 22, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:MET Security ID:59156R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cheryl W. Grise Management For For 1.2 Elect Director Carlos M. Gutierrez Management For For 1.3 Elect Director R. Glenn Hubbard Management For For 1.4 Elect Director Steven A. Kandarian Management For For 1.5 Elect Director John M. Keane Management For For 1.6 Elect Director Alfred F. Kelly, Jr. Management For For 1.7 Elect Director William E. Kennard Management For For 1.8 Elect Director James M. Kilts Management For For 1.9 Elect Director Catherine R. Kinney Management For For 1.10 Elect Director Denise M. Morrison Management For For 1.11 Elect Director Kenton J. Sicchitano Management For For 1.12 Elect Director Lulu C. Wang Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Approve Non-Employee Director Omnibus Stock Plan Management For For MICROSOFT CORPORATION Meeting Date:NOV 19, 2013 Record Date:SEP 13, 2013 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Steven A. Ballmer Management For For 2 Elect Director Dina Dublon Management For For 3 Elect Director William H. Gates Management For For 4 Elect Director Maria M. Klawe Management For For 5 Elect Director Stephen J. Luczo Management For For 6 Elect Director David F. Marquardt Management For For 7 Elect Director Charles H. Noski Management For For 8 Elect Director Helmut Panke Management For For 9 Elect Director John W. Thompson Management For For 10 Amend Executive Incentive Bonus Plan Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Ratify Auditors Management For For NIKE, INC. Meeting Date:SEP 19, 2013 Record Date:JUL 19, 2013 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan B. Graf, Jr. Management For For 1.2 Elect Director John C. Lechleiter Management For For 1.3 Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Political Contributions Shareholder Against Against PAYCHEX, INC. Meeting Date:OCT 16, 2013 Record Date:AUG 19, 2013 Meeting Type:ANNUAL Ticker:PAYX Security ID:704326107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director B. Thomas Golisano Management For For 1b Elect Director Joseph G. Doody Management For For 1c Elect Director David J. S. Flaschen Management For For 1d Elect Director Phillip Horsley Management For For 1e Elect Director Grant M. Inman Management For For 1f Elect Director Pamela A. Joseph Management For For 1g Elect Director Martin Mucci Management For For 1h Elect Director Joseph M. Tucci Management For For 1i Elect Director Joseph M. Velli Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For PEPSICO, INC. Meeting Date:MAY 07, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Shona L. Brown Management For For 1b Elect Director George W. Buckley Management For For 1c Elect Director Ian M. Cook Management For For 1d Elect Director Dina Dublon Management For For 1e Elect Director Rona A. Fairhead Management For For 1f Elect Director Ray L. Hunt Management For For 1g Elect Director Alberto Ibarguen Management For For 1h Elect Director Indra K. Nooyi Management For For 1i Elect Director Sharon Percy Rockefeller Management For For 1j Elect Director James J. Schiro Management For For 1k Elect Director Lloyd G. Trotter Management For For 1l Elect Director Daniel Vasella Management For For 1m Elect Director Alberto Weisser Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Require Shareholder Vote to Approve Political Contributions Policy Shareholder Against Against 6 Stock Retention/Holding Period Shareholder Against Against PFIZER INC. Meeting Date:APR 24, 2014 Record Date:FEB 26, 2014 Meeting Type:ANNUAL Ticker:PFE Security ID:717081103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis A. Ausiello Management For For 1.2 Elect Director W. Don Cornwell Management For For 1.3 Elect Director Frances D. Fergusson Management For For 1.4 Elect Director Helen H. Hobbs Management For For 1.5 Elect Director Constance J. Horner Management For For 1.6 Elect Director James M. Kilts Management For For 1.7 Elect Director George A. Lorch Management For For 1.8 Elect Director Shantanu Narayen Management For For 1.9 Elect Director Suzanne Nora Johnson Management For For 1.10 Elect Director Ian C. Read Management For For 1.11 Elect Director Stephen W. Sanger Management For For 1.12 Elect Director Marc Tessier-Lavigne Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Require Shareholder Vote to Approve Political Contributions Policy Shareholder Against Against 6 Review and Assess Membership of Lobbying Organizations Shareholder Against Against 7 Provide Right to Act by Written Consent Shareholder Against For PG&E CORPORATION Meeting Date:MAY 12, 2014 Record Date:MAR 13, 2014 Meeting Type:ANNUAL Ticker:PCG Security ID:69331C108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lewis Chew Management For For 1.2 Elect Director Anthony F. Earley, Jr. Management For For 1.3 Elect Director Fred J. Fowler Management For For 1.4 Elect Director Maryellen C. Herringer Management For For 1.5 Elect Director Richard C. Kelly Management For For 1.6 Elect Director Roger H. Kimmel Management For For 1.7 Elect Director Richard A. Meserve Management For For 1.8 Elect Director Forrest E. Miller Management For For 1.9 Elect Director Rosendo G. Parra Management For For 1.10 Elect Director Barbara L. Rambo Management For For 1.11 Elect Director Barry Lawson Williams Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For POTASH CORPORATION OF SASKATCHEWAN INC. Meeting Date:MAY 15, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:POT Security ID:73755L107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher M. Burley Management For For 1.2 Elect Director Donald G. Chynoweth Management For For 1.3 Elect Director William J. Doyle Management For For 1.4 Elect Director John W. Estey Management For For 1.5 Elect Director Gerald W. Grandey Management For For 1.6 Elect Director C. Steven Hoffman Management For For 1.7 Elect Director Dallas J. Howe Management For For 1.8 Elect Director Alice D. Laberge Management For For 1.9 Elect Director Consuelo E. Madere Management For For 1.10 Elect Director Keith G. Martell Management For For 1.11 Elect Director Jeffrey J. McCaig Management For For 1.12 Elect Director Mary Mogford Management For For 1.13 Elect Director Elena Viyella de Paliza Management For For 2 Ratify Deloitte LLP as Auditors Management For For 3 Approve 2014 Performance Option Plan Management For For 4 Advisory Vote on Executive Compensation Approach Management For For REPUBLIC SERVICES, INC. Meeting Date:MAY 08, 2014 Record Date:MAR 11, 2014 Meeting Type:ANNUAL Ticker:RSG Security ID:760759100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James W. Crownover Management For For 1b Elect Director Tomago Collins Management For For 1c Elect Director Ann E. Dunwoody Management For For 1d Elect Director William J. Flynn Management For For 1e Elect Director Michael Larson Management For For 1f Elect Director W. Lee Nutter Management For For 1g Elect Director Ramon A. Rodriguez Management For For 1h Elect Director Donald W. Slager Management For For 1i Elect Director Allan C. Sorensen Management For For 1j Elect Director John M. Trani Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Adopt a Policy in Which the Company Will Not Make or Promise to Make Any Death Benefit Payments to Senior Executives Shareholder Against For 6 Report on Political Contributions Shareholder Against For ROYAL DUTCH SHELL PLC Meeting Date:MAY 20, 2014 Record Date:APR 10, 2014 Meeting Type:ANNUAL Ticker:RDSA Security ID:780259206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Elect Euleen Goh as Director Management For For 5 Elect Patricia Woertz as Director Management For For 6 Elect Ben van Beurden as Director Management For For 7 Re-elect Guy Elliott as Director Management For For 8 Re-elect Simon Henry as Director Management For For 9 Re-elect Charles Holliday as Director Management For For 10 Re-elect Gerard Kleisterlee as Director Management For For 11 Re-elect Jorma Ollila as Director Management For For 12 Re-elect Sir Nigel Sheinwald as Director Management For For 13 Re-elect Linda Stuntz as Director Management For For 14 Re-elect Hans Wijers as Director Management For For 15 Re-elect Gerrit Zalm as Director Management For For 16 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 17 Authorise Board to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Approve Long Term Incentive Plan Management For For 22 Approve Deferred Bonus Plan Management For For 23 Approve Restricted Share Plan Management For For 24 Approve EU Political Donations and Expenditure Management For For SANOFI Meeting Date:MAY 05, 2014 Record Date:MAR 27, 2014 Meeting Type:ANNUAL Ticker:SAN Security ID:80105N105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.80 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Reelect Christopher Viehbacher as Director Management For For 6 Reelect Robert Castaigne as Director Management For For 7 Reelect Christian Mulliez as Director Management For For 8 Elect Patrick Kron as Director Management For For 9 Advisory Vote on Compensation of Serge Weinberg, Chairman Management For For 10 Advisory Vote on Compensation of Christopher Viehbacher, CEO Management For For 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12 Authorize Filing of Required Documents/Other Formalities Management For For SCHLUMBERGER LIMITED Meeting Date:APR 09, 2014 Record Date:FEB 19, 2014 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter L.S. Currie Management For For 1b Elect Director Tony Isaac Management For For 1c Elect Director K. Vaman Kamath Management For For 1d Elect Director Maureen Kempston Darkes Management For For 1e Elect Director Paal Kibsgaard Management For For 1f Elect Director Nikolay Kudryavtsev Management For For 1g Elect Director Michael E. Marks Management For For 1h Elect Director Lubna S. Olayan Management For For 1i Elect Director Leo Rafael Reif Management For For 1j Elect Director Tore I. Sandvold Management For For 1k Elect Director Henri Seydoux Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For STARWOOD HOTELS & RESORTS WORLDWIDE, INC. Meeting Date:MAY 01, 2014 Record Date:MAR 06, 2014 Meeting Type:ANNUAL Ticker:HOT Security ID:85590A401 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Frits van Paasschen Management For For 1b Elect Director Bruce W. Duncan Management For For 1c Elect Director Adam M. Aron Management For For 1d Elect Director Charlene Barshefsky Management For For 1e Elect Director Thomas E. Clarke Management For For 1f Elect Director Clayton C. Daley, Jr. Management For For 1g Elect Director Lizanne Galbreath Management For For 1h Elect Director Eric Hippeau Management For For 1i Elect Director Aylwin B. Lewis Management For For 1j Elect Director Stephen R. Quazzo Management For For 1k Elect Director Thomas O. Ryder Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For T. ROWE PRICE GROUP, INC. Meeting Date:APR 24, 2014 Record Date:FEB 21, 2014 Meeting Type:ANNUAL Ticker:TROW Security ID:74144T108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mark S. Bartlett Management For For 1b Elect Director Edward C. Bernard Management For For 1c Elect Director Mary K. Bush Management For For 1d Elect Director Donald B. Hebb, Jr. Management For For 1e Elect Director Freeman A. Hrabowski, III Management For For 1f Elect Director James A.C. Kennedy Management For For 1g Elect Director Robert F. MacLellan Management For For 1h Elect Director Brian C. Rogers Management For For 1i Elect Director Olympia J. Snowe Management For For 1j Elect Director Alfred Sommer Management For For 1k Elect Director Dwight S. Taylor Management For For 1l Elect Director Anne Marie Whittemore Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For TARGET CORPORATION Meeting Date:JUN 11, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL Ticker:TGT Security ID:87612E106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Roxanne S. Austin Management For For 1b Elect Director Douglas M. Baker, Jr. Management For For 1c Elect Director Calvin Darden Management For For 1d Elect Director Henrique De Castro Management For For 1e Elect Director James A. Johnson Management For Against 1f Elect Director Mary E. Minnick Management For For 1g Elect Director Anne M. Mulcahy Management For Against 1h Elect Director Derica W. Rice Management For For 1i Elect Director Kenneth L. Salazar Management For For 1j Elect Director John G. Stumpf Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Eliminate Perquisites Shareholder Against Against 5 Require Independent Board Chairman Shareholder Against For 6 Cease Discrimination in Hiring, Vendor Contracts, or Customer Relations Shareholder Against Against THE BOEING COMPANY Meeting Date:APR 28, 2014 Record Date:FEB 27, 2014 Meeting Type:ANNUAL Ticker:BA Security ID:097023105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David L. Calhoun Management For For 1b Elect Director Arthur D. Collins, Jr. Management For For 1c Elect Director Linda Z. Cook Management For For 1d Elect Director Kenneth M. Duberstein Management For For 1e Elect Director Edmund P. Giambastiani, Jr. Management For For 1f Elect Director Lawrence W. Kellner Management For For 1g Elect Director Edward M. Liddy Management For For 1h Elect Director W. James McNerney, Jr. Management For For 1i Elect Director Susan C. Schwab Management For For 1j Elect Director Ronald A. Williams Management For For 1k Elect Director Mike S. Zafirovski Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Provide Right to Act by Written Consent Shareholder Against Against 7 Require Independent Board Chairman Shareholder Against Against THE DOW CHEMICAL COMPANY Meeting Date:MAY 15, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:DOW Security ID:260543103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Arnold A. Allemang Management For For 1b Elect Director Ajay Banga Management For For 1c Elect Director Jacqueline K. Barton Management For For 1d Elect Director James A. Bell Management For For 1e Elect Director Jeff M. Fettig Management For For 1f Elect Director Andrew N. Liveris Management For For 1g Elect Director Paul Polman Management For For 1h Elect Director Dennis H. Reilley Management For For 1i Elect Director James M. Ringler Management For For 1j Elect Director Ruth G. Shaw Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Provide Right to Act by Written Consent Shareholder Against For 6 Stock Retention/Holding Period Shareholder Against Against THE PROCTER & GAMBLE COMPANY Meeting Date:OCT 08, 2013 Record Date:AUG 09, 2013 Meeting Type:ANNUAL Ticker:PG Security ID:742718109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Angela F. Braly Management For For 1b Elect Director Kenneth I. Chenault Management For For 1c Elect Director Scott D. Cook Management For For 1d Elect Director Susan Desmond-Hellmann Management For For 1e Elect Director A.G. Lafley Management For For 1f Elect Director Terry J. Lundgren Management For For 1g Elect Director W. James McNerney, Jr. Management For For 1h Elect Director Margaret C. Whitman Management For For 1i Elect Director Mary Agnes Wilderotter Management For For 1j Elect Director Patricia A. Woertz Management For For 1k Elect Director Ernesto Zedillo Management For For 2 Ratify Auditors Management For For 3 Reduce Supermajority Vote Requirement Management For For 4 Approve Non-Employee Director Omnibus Stock Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For UNITED PARCEL SERVICE, INC. Meeting Date:MAY 08, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:UPS Security ID:911312106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director F. Duane Ackerman Management For Against 1b Elect Director Rodney C. Adkins Management For For 1c Elect Director Michael J. Burns Management For For 1d Elect Director D. Scott Davis Management For For 1e Elect Director Stuart E. Eizenstat Management For For 1f Elect Director Michael L. Eskew Management For For 1g Elect Director William R. Johnson Management For For 1h Elect Director Candace Kendle Management For For 1i Elect Director Ann M. Livermore Management For For 1j Elect Director Rudy H.P. Markham Management For For 1k Elect Director Clark T. "Sandy" Randt, Jr. Management For For 1l Elect Director Carol B. Tome Management For For 1m Elect Director Kevin M. Warsh Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For VERIZON COMMUNICATIONS INC. Meeting Date:MAY 01, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:VZ Security ID:92343V104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Shellye L. Archambeau Management For For 1.2 Elect Director Richard L. Carrion Management For For 1.3 Elect Director Melanie L. Healey Management For For 1.4 Elect Director M. Frances Keeth Management For For 1.5 Elect Director Robert W. Lane Management For For 1.6 Elect Director Lowell C. McAdam Management For For 1.7 Elect Director Donald T. Nicolaisen Management For For 1.8 Elect Director Clarence Otis, Jr. Management For For 1.9 Elect Director Rodney E. Slater Management For For 1.10 Elect Director Kathryn A. Tesija Management For For 1.11 Elect Director Gregory D. Wasson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Proxy Access Right Management For For 5 Report on Net Neutrality Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Submit Severance Agreement (Change-in-Control) to Shareholder Vote Shareholder Against Against 8 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against For 9 Provide Right to Act by Written Consent Shareholder Against For 10 Approve Proxy Voting Authority Shareholder Against Against VODAFONE GROUP PLC Meeting Date:JUL 23, 2013 Record Date:JUN 03, 2013 Meeting Type:ANNUAL Ticker:VOD Security ID:92857W209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Gerard Kleisterlee as Director Management For For 3 Re-elect Vittorio Colao as Director Management For For 4 Re-elect Andy Halford as Director Management For For 5 Re-elect Stephen Pusey as Director Management For For 6 Re-elect Renee James as Director Management For For 7 Re-elect Alan Jebson as Director Management For For 8 Re-elect Samuel Jonah as Director Management For For 9 Elect Omid Kordestani as Director Management For For 10 Re-elect Nick Land as Director Management For For 11 Re-elect Anne Lauvergeon as Director Management For For 12 Re-elect Luc Vandevelde as Director Management For For 13 Re-elect Anthony Watson as Director Management For For 14 Re-elect Philip Yea as Director Management For For 15 Approve Final Dividend Management For For 16 Approve Remuneration Report Management For For 17 Reappoint Deloitte LLP as Auditors Management For For 18 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Authorise EU Political Donations and Expenditure Management For For 23 Authorise the Company to Call EGM with Two Weeks' Notice Management For For VODAFONE GROUP PLC Meeting Date:JAN 28, 2014 Record Date:DEC 12, 2013 Meeting Type:SPECIAL Ticker:VOD Security ID:92857W209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For 1 Approve Disposal of All of the Shares in Vodafone Americas Finance 1 by Vodafone 4 Limited to Verizon Communications Inc Management For For 2 Approve Matters Relating to the Return of Value to Shareholders Management For For 3 Authorise Market Purchase of Ordinary Shares Management For For 4 Authorise Board to Ratify and Execute Approved Resolutions Management For For WELLS FARGO & COMPANY Meeting Date:APR 29, 2014 Record Date:MAR 04, 2014 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John D. Baker, II Management For For 1b Elect Director Elaine L. Chao Management For For 1c Elect Director John S. Chen Management For For 1d Elect Director Lloyd H. Dean Management For For 1e Elect Director Susan E. Engel Management For For 1f Elect Director Enrique Hernandez, Jr. Management For For 1g Elect Director Donald M. James Management For For 1h Elect Director Cynthia H. Milligan Management For For 1i Elect Director Federico F. Pena Management For For 1j Elect Director James H. Quigley Management For For 1k Elect Director Judith M. Runstad Management For For 1l Elect Director Stephen W. Sanger Management For For 1m Elect Director John G. Stumpf Management For For 1n Elect Director Susan G. Swenson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Review Fair Housing and Fair Lending Compliance Shareholder Against For WYNN RESORTS, LIMITED Meeting Date:MAY 16, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:WYNN Security ID:983134107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Miller Management For Withhold 1.2 Elect Director D. Boone Wayson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Amend Board Qualifications Management For Against 6 Report on Political Contributions Shareholder Against For XCEL ENERGY INC. Meeting Date:MAY 21, 2014 Record Date:MAR 25, 2014 Meeting Type:ANNUAL Ticker:XEL Security ID:98389B100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gail Koziara Boudreaux Management For For 1b Elect Director Richard K. Davis Management For For 1c Elect Director Ben Fowke Management For For 1d Elect Director Albert F. Moreno Management For For 1e Elect Director Richard T. O'Brien Management For For 1f Elect Director Christopher J. Policinski Management For For 1g Elect Director A. Patricia Sampson Management For For 1h Elect Director James J. Sheppard Management For For 1i Elect Director David A. Westerlund Management For For 1j Elect Director Kim Williams Management For For 1k Elect Director Timothy V. Wolf Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against Franklin Floating Rate Daily Access Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin Limited Maturity U.S. Government Securities Fund VOTES BY FRANKLIN LIMITED MATURITY U.S. GOVERNMENT SECURITIES FUND PRIOR TO THE MERGER WITH FRANKLIN ADJUSTABLE U.S. GOVERNMENT SECURITIES FUND EFFECTIVE JUNE 18, 2014 There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin Low Duration Total Return Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin Real Return Fund ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 13, 2014 Record Date:MAR 18, 2014 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony R. Chase Management For For 1b Elect Director Kevin P. Chilton Management For For 1c Elect Director H. Paulett Eberhart Management For For 1d Elect Director Peter J. Fluor Management For For 1e Elect Director Richard L. George Management For For 1f Elect Director Charles W. Goodyear Management For For 1g Elect Director John R. Gordon Management For For 1h Elect Director Eric D. Mullins Management For For 1i Elect Director R. A. Walker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Shareholder Against Against 5 Report on Financial Risks of Climate Change Shareholder Against Against CHEVRON CORPORATION Meeting Date:MAY 28, 2014 Record Date:APR 02, 2014 Meeting Type:ANNUAL Ticker:CVX Security ID:166764100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linnet F. Deily Management For For 1b Elect Director Robert E. Denham Management For For 1c Elect Director Alice P. Gast Management For For 1d Elect Director Enrique Hernandez, Jr. Management For For 1e Elect Director Jon M. Huntsman, Jr. Management For For 1f Elect Director George L. Kirkland Management For For 1g Elect Director Charles W. Moorman, IV Management For For 1h Elect Director Kevin W. Sharer Management For For 1i Elect Director John G. Stumpf Management For For 1j Elect Director Ronald D. Sugar Management For For 1k Elect Director Carl Ware Management For For 1l Elect Director John S. Watson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Charitable Contributions Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Report on Management of Hydraulic Fracturing Risks and Opportunities Shareholder Against Against 7 Require Independent Board Chairman Shareholder Against Against 8 Amend Bylaws Call Special Meetings Shareholder Against Against 9 Require Director Nominee with Environmental Experience Shareholder Against Against 10 Adopt Guidelines for Country Selection Shareholder Against Against DEVON ENERGY CORPORATION Meeting Date:JUN 04, 2014 Record Date:APR 07, 2014 Meeting Type:ANNUAL Ticker:DVN Security ID:25179M103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barbara M. Baumann Management For For 1.2 Elect Director John E. Bethancourt Management For For 1.3 Elect Director Robert H. Henry Management For For 1.4 Elect Director John A. Hill Management For For 1.5 Elect Director Michael M. Kanovsky Management For For 1.6 Elect Director Robert A. Mosbacher, Jr. Management For For 1.7 Elect Director J. Larry Nichols Management For For 1.8 Elect Director Duane C. Radtke Management For For 1.9 Elect Director Mary P. Ricciardello Management For For 1.10 Elect Director John Richels Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Financial Risks of Climate Change Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Review Public Policy Advocacy on Climate Change Shareholder Against Against EXXON MOBIL CORPORATION Meeting Date:MAY 28, 2014 Record Date:APR 04, 2014 Meeting Type:ANNUAL Ticker:XOM Security ID:30231G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Boskin Management For For 1.2 Elect Director Peter Brabeck-Letmathe Management For For 1.3 Elect Director Ursula M. Burns Management For For 1.4 Elect Director Larry R. Faulkner Management For For 1.5 Elect Director Jay S. Fishman Management For For 1.6 Elect Director Henrietta H. Fore Management For For 1.7 Elect Director Kenneth C. Frazier Management For For 1.8 Elect Director William W. George Management For For 1.9 Elect Director Samuel J. Palmisano Management For For 1.10 Elect Director Steven S Reinemund Management For For 1.11 Elect Director Rex W. Tillerson Management For For 1.12 Elect Director William C. Weldon Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require a Majority Vote for the Election of Directors Shareholder Against For 5 Limit Directors to a Maximum of Three Board Memberships in Companies with Sales over $500 Million Annually Shareholder Against Against 6 Amend EEO Policy to Prohibit Discrimination Based on Sexual Orientation and Gender Identity Shareholder Against For 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against FREEPORT-MCMORAN COPPER & GOLD INC. Meeting Date:JUL 16, 2013 Record Date:MAY 24, 2013 Meeting Type:ANNUAL Ticker:FCX Security ID:35671D857 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Adkerson Management For For 1.2 Elect Director Robert J. Allison, Jr. Management For Withhold 1.3 Elect Director Alan R. Buckwalter, III Management For For 1.4 Elect Director Robert A. Day Management For Withhold 1.5 Elect Director James C. Flores Management For For 1.6 Elect Director Gerald J. Ford Management For Withhold 1.7 Elect Director Thomas A. Fry, III Management For For 1.8 Elect Director H. Devon Graham, Jr. Management For For 1.9 Elect Director Charles C. Krulak Management For For 1.10 Elect Director Bobby Lee Lackey Management For For 1.11 Elect Director Jon C. Madonna Management For For 1.12 Elect Director Dustan E. McCoy Management For For 1.13 Elect Director James R. Moffett Management For For 1.14 Elect Director B. M. Rankin, Jr. Management For For 1.15 Elect Director Stephen H. Siegele Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Request Director Nominee with Environmental Qualifications Shareholder Against Against 5 Require Independent Board Chairman Shareholder Against For 6 Adopt Policy and Report on Board Diversity Shareholder Against Against 7 Amend Bylaws Call Special Meetings Shareholder Against For FREEPORT-MCMORAN COPPER & GOLD INC. Meeting Date:JUN 17, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:FCX Security ID:35671D857 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Adkerson Management For For 1.2 Elect Director Robert J. Allison, Jr. Management For For 1.3 Elect Director Alan R. Buckwalter, III Management For For 1.4 Elect Director Robert A. Day Management For For 1.5 Elect Director James C. Flores Management For For 1.6 Elect Director Gerald J. Ford Management For For 1.7 Elect Director Thomas A. Fry, III Management For For 1.8 Elect Director H. Devon Graham, Jr. Management For For 1.9 Elect Director Lydia H. Kennard Management For For 1.10 Elect Director Charles C. Krulak Management For For 1.11 Elect Director Bobby Lee Lackey Management For For 1.12 Elect Director Jon C. Madonna Management For For 1.13 Elect Director Dustan E. McCoy Management For For 1.14 Elect Director James R. Moffett Management For For 1.15 Elect Director Stephen H. Siegele Management For For 1.16 Elect Director Frances Fragos Townsend Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Require Director Nominee with Environmental Experience Shareholder Against Against GOLDCORP INC. Meeting Date:MAY 01, 2014 Record Date:MAR 18, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:G Security ID:380956409 Proposal No Proposal Proposed By Management Recommendation Vote Cast a1 Elect Director John P. Bell Management For For a2 Elect Director Beverley A. Briscoe Management For For a3 Elect Director Peter J. Dey Management For For a4 Elect Director Douglas M. Holtby Management For For a5 Elect Director Charles A. Jeannes Management For For a6 Elect Director Clement A. Pelletier Management For For a7 Elect Director P. Randy Reifel Management For For a8 Elect Director Ian W. Telfer Management For For a9 Elect Director Blanca Trevino Management For For a10 Elect Director Kenneth F. Williamson Management For For b Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For c Amend Restricted Share Unit Plan Management For For d Amend Stock Option Plan Management For For e Advisory Vote on Executive Compensation Approach Management For For HALLIBURTON COMPANY Meeting Date:MAY 21, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:HAL Security ID:406216101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan M. Bennett Management For For 1.2 Elect Director James R. Boyd Management For For 1.3 Elect Director Milton Carroll Management For Against 1.4 Elect Director Nance K. Dicciani Management For For 1.5 Elect Director Murry S. Gerber Management For For 1.6 Elect Director Jose C. Grubisich Management For For 1.7 Elect Director Abdallah S. Jum'ah Management For For 1.8 Elect Director David J. Lesar Management For For 1.9 Elect Director Robert A. Malone Management For For 1.10 Elect Director J. Landis Martin Management For For 1.11 Elect Director Debra L. Reed Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Human Rights Risk Assessment Process Shareholder Against Against MARATHON OIL CORPORATION Meeting Date:APR 30, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:MRO Security ID:565849106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gregory H. Boyce Management For For 1b Elect Director Pierre Brondeau Management For For 1c Elect Director Linda Z. Cook Management For For 1d Elect Director Chadwick C. Deaton Management For For 1e Elect Director Shirley Ann Jackson Management For For 1f Elect Director Philip Lader Management For For 1g Elect Director Michael E. J. Phelps Management For For 1h Elect Director Dennis H. Reilley Management For For 1i Elect Director Lee M. Tillman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Report on Methane Emissions Management and Reduction Targets Shareholder Against Against NATIONAL OILWELL VARCO, INC. Meeting Date:MAY 14, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:NOV Security ID:637071101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Merrill A. Miller, Jr. Management For For 1B Elect Director Clay C. Williams Management For For 1C Elect Director Greg L. Armstrong Management For For 1D Elect Director Robert E. Beauchamp Management For For 1E Elect Director Marcela E. Donadio Management For For 1F Elect Director Ben A. Guill Management For For 1G Elect Director David D. Harrison Management For For 1H Elect Director Roger L. Jarvis Management For For 1I Elect Director Eric L. Mattson Management For For 1K Elect Director Jeffery A. Smisek Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NOBLE ENERGY, INC. Meeting Date:APR 22, 2014 Record Date:MAR 05, 2014 Meeting Type:ANNUAL Ticker:NBL Security ID:655044105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey L. Berenson Management For For 1.2 Elect Director Michael A. Cawley Management For For 1.3 Elect Director Edward F. Cox Management For For 1.4 Elect Director Charles D. Davidson Management For For 1.5 Elect Director Thomas J. Edelman Management For For 1.6 Elect Director Eric P. Grubman Management For For 1.7 Elect Director Kirby L. Hedrick Management For For 1.8 Elect Director Scott D. Urban Management For For 1.9 Elect Director William T. Van Kleef Management For For 1.10 Elect Director Molly K. Williamson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NUCOR CORPORATION Meeting Date:MAY 08, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:NUE Security ID:670346105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter C. Browning Management For Withhold 1.2 Elect Director John J. Ferriola Management For For 1.3 Elect Director Harvey B. Gantt Management For For 1.4 Elect Director Gregory J. Hayes Management For For 1.5 Elect Director Victoria F. Haynes Management For For 1.6 Elect Director Bernard L. Kasriel Management For For 1.7 Elect Director Christopher J. Kearney Management For For 1.8 Elect Director Raymond J. Milchovich Management For For 1.9 Elect Director John H. Walker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Require a Majority Vote for the Election of Directors Shareholder Against For OCCIDENTAL PETROLEUM CORPORATION Meeting Date:MAY 02, 2014 Record Date:MAR 13, 2014 Meeting Type:ANNUAL Ticker:OXY Security ID:674599105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Spencer Abraham Management For For 1.2 Elect Director Howard I. Atkins Management For For 1.3 Elect Director Eugene L. Batchelder Management For For 1.4 Elect Director Stephen I. Chazen Management For For 1.5 Elect Director Edward P. Djerejian Management For For 1.6 Elect Director John E. Feick Management For For 1.7 Elect Director Margaret M. Foran Management For For 1.8 Elect Director Carlos M. Gutierrez Management For For 1.9 Elect Director William R. Klesse Management For For 1.10 Elect Director Avedick B. Poladian Management For For 1.11 Elect Director Elisse B. Walter Management For For 2 Remove Age Restriction for Directors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Management For For 5 Separate the Roles of the Chairman of the Board and the Chief Executive Officer Management For For 6 Ratify Auditors Management For For 7 Stock Retention/Holding Period Shareholder Against For 8 Review and Assess Membership of Lobbying Organizations Shareholder Against For 9 Report on Management of Hydraulic Fracturing Risks and Opportunities Shareholder Against For 10 Report on Methane Emissions Management and Reduction Targets Shareholder Against For PEABODY ENERGY CORPORATION Meeting Date:MAY 08, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:BTU Security ID:704549104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory H. Boyce Management For For 1.2 Elect Director William A. Coley Management For For 1.3 Elect Director William E. James Management For For 1.4 Elect Director Robert B. Karn, III Management For For 1.5 Elect Director Henry E. Lentz Management For For 1.6 Elect Director Robert A. Malone Management For For 1.7 Elect Director William C. Rusnack Management For For 1.8 Elect Director Michael W. Sutherlin Management For For 1.9 Elect Director John F. Turner Management For For 1.10 Elect Director Sandra A. Van Trease Management For For 1.11 Elect Director Alan H. Washkowitz Management For For 1.12 Elect Director Heather A. Wilson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against POTASH CORPORATION OF SASKATCHEWAN INC. Meeting Date:MAY 15, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:POT Security ID:73755L107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher M. Burley Management For For 1.2 Elect Director Donald G. Chynoweth Management For For 1.3 Elect Director William J. Doyle Management For For 1.4 Elect Director John W. Estey Management For For 1.5 Elect Director Gerald W. Grandey Management For For 1.6 Elect Director C. Steven Hoffman Management For For 1.7 Elect Director Dallas J. Howe Management For For 1.8 Elect Director Alice D. Laberge Management For For 1.9 Elect Director Consuelo E. Madere Management For For 1.10 Elect Director Keith G. Martell Management For For 1.11 Elect Director Jeffrey J. McCaig Management For For 1.12 Elect Director Mary Mogford Management For For 1.13 Elect Director Elena Viyella de Paliza Management For For 2 Ratify Deloitte LLP as Auditors Management For For 3 Approve 2014 Performance Option Plan Management For For 4 Advisory Vote on Executive Compensation Approach Management For For SCHLUMBERGER LIMITED Meeting Date:APR 09, 2014 Record Date:FEB 19, 2014 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter L.S. Currie Management For For 1b Elect Director Tony Isaac Management For For 1c Elect Director K. Vaman Kamath Management For For 1d Elect Director Maureen Kempston Darkes Management For For 1e Elect Director Paal Kibsgaard Management For For 1f Elect Director Nikolay Kudryavtsev Management For For 1g Elect Director Michael E. Marks Management For For 1h Elect Director Lubna S. Olayan Management For For 1i Elect Director Leo Rafael Reif Management For For 1j Elect Director Tore I. Sandvold Management For For 1k Elect Director Henri Seydoux Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For SOUTHWESTERN ENERGY COMPANY Meeting Date:MAY 20, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:SWN Security ID:845467109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John D. Gass Management For For 1.2 Elect Director Catherine A. Kehr Management For For 1.3 Elect Director Greg D. Kerley Management For For 1.4 Elect Director Vello A. Kuuskraa Management For For 1.5 Elect Director Kenneth R. Mourton Management For For 1.6 Elect Director Steven L. Mueller Management For For 1.7 Elect Director Elliott Pew Management For For 1.8 Elect Director Alan H. Stevens Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Bylaws Call Special Meetings Shareholder Against Against 5 Report on Methane Emissions Management and Reduction Targets Shareholder Against Against THE DOW CHEMICAL COMPANY Meeting Date:MAY 15, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:DOW Security ID:260543103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Arnold A. Allemang Management For For 1b Elect Director Ajay Banga Management For For 1c Elect Director Jacqueline K. Barton Management For For 1d Elect Director James A. Bell Management For For 1e Elect Director Jeff M. Fettig Management For For 1f Elect Director Andrew N. Liveris Management For For 1g Elect Director Paul Polman Management For For 1h Elect Director Dennis H. Reilley Management For For 1i Elect Director James M. Ringler Management For For 1j Elect Director Ruth G. Shaw Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Provide Right to Act by Written Consent Shareholder Against For 6 Stock Retention/Holding Period Shareholder Against Against WEATHERFORD INTERNATIONAL LTD. Meeting Date:JUN 16, 2014 Record Date:MAY 19, 2014 Meeting Type:SPECIAL Ticker:WFT Security ID:H27013103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Change State of Incorporation [from Switzerland to Ireland] Management For For 2 Approve Creation of Distributable Profits Management For For 3 Additional and/or Counter-proposals Presented at the Meeting Management For Against Franklin Total Return Fund GENERAL MOTORS COMPANY Meeting Date:JUN 10, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:GM Security ID:37045V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Joseph J. Ashton Management For For 1b Elect Director Mary T. Barra Management For For 1c Elect Director Erroll B. Davis, Jr. Management For Against 1d Elect Director Stephen J. Girsky Management For Against 1e Elect Director E. Neville Isdell Management For Against 1f Elect Director Kathryn V. Marinello Management For Against 1g Elect Director Michael G. Mullen Management For For 1h Elect Director James J. Mulva Management For Against 1i Elect Director Patricia F. Russo Management For Against 1j Elect Director Thomas M. Schoewe Management For For 1k Elect Director Theodore M. Solso Management For For 1l Elect Director Carol M. Stephenson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Executive Incentive Bonus Plan Management For For 6 Approve Omnibus Stock Plan Management For For 7 Provide for Cumulative Voting Shareholder Against Against 8 Require Independent Board Chairman Shareholder Against Against SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Investors Securities Trust By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 25, 2014 * Print the name and title of each signing officer under his or her signature.
